Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3 TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of December 20, 2019, is entered into by and among Eagle
Materials Inc., as the Borrower, the Lenders party hereto and JPMorgan Chase
Bank, N.A., as the Administrative Agent, Issuing Bank and Swingline Lender.
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Credit Agreement referenced below.

WITNESSETH

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
Third Amended and Restated Credit Agreement, dated as of October 30, 2014 (as
amended by that certain Amendment No. 1 to Third Amended and Restated Credit
Agreement, dated as of August 10, 2015, as amended by that certain Amendment
No. 2, dated as of August 2, 2016 and as further amended, restated, supplemented
or otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement” and as may be amended, restated, supplemented or otherwise
modified from time to time (including by this Amendment), the “Credit
Agreement”);

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to (i) modify the Applicable Rate with respect to Loans under the
Existing Credit Agreement and (ii) to make certain other amendments to the
Existing Credit Agreement; and

WHEREAS, the Lenders party hereto, constituting all Lenders under the Existing
Credit Agreement, and the Administrative Agent have agreed to such amendments on
the terms and conditions set forth herein;

WHEREAS, each of JPMorgan Chase Bank, N.A. and Goldman Sachs Bank USA has agreed
to act as a lead arranger and joint bookrunner for this Amendment (the “Lead
Arrangers”).

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1. Amendments to Existing Credit Agreement. The Existing Credit
Agreement is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Existing
Credit Agreement attached as Exhibit A hereto.



--------------------------------------------------------------------------------

Section 2. Conditions of Effectiveness. This Amendment shall become effective on
the date hereof (the “Amendment No. 3 Effective Date”) upon the satisfaction of
the following conditions precedent:

(a) The Administrative Agent shall have received counterparts to this Amendment,
duly executed by each of the Borrower, the Lenders, the Administrative Agent,
the Issuing Bank and the Swingline Lender;

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Amendment
No. 3 Effective Date) of (i) Sidley Austin LLP, counsel for the Loan Parties,
and (ii) in-house legal counsel for the Loan Parties, in each case, covering
such matters relating to the Loan Parties and this Amendment as the
Administrative Agent shall reasonably request;

(c) The Administrative Agent shall have received certificates of the secretary
or an assistant secretary of each Loan Party (or, if any Loan Party does not
have a secretary or assistant secretary, any other Person duly authorized to
execute such a certificate on behalf of such Loan Party), certifying as to
(i) specimen signatures of the persons authorized to execute Loan Documents to
which such Loan Party is a party, (ii) copies of resolutions of the board of
directors or other appropriate governing body of such Loan Party authorizing the
execution and delivery of this Amendment and (iii) copies of such Loan Party’s
constituent organizational documents;

(d) The Administrative Agent shall have received, for each Loan Party, a
certificate of good standing (or the equivalent) from the appropriate governing
agency of such Loan Party’s jurisdiction of organization (to the extent the
concept of good standing is applicable in such jurisdiction);

(e) The Administrative Agent shall have received, at least three Business Days
prior to the Amendment No. 3 Effective Date, all documentation and other
information regarding the Borrower requested in connection with applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act, to the extent requested in writing of the Borrower at least 10
Business Days prior to the Amendment No. 3 Effective Date; and

(f) The Administrative Agent shall have received payment of the Administrative
Agent’s and its affiliates’ fees and reasonable out-of-pocket expenses
(including reasonable out-of-pocket fees and expenses of counsel for the
Administrative Agent) in connection with this Amendment and any other Loan
Document, and for which invoices have been presented at least one (1) Business
Day prior to the Amendment No. 3 Effective Date, in each case, to the extent
payment is required by Section 9.03(a) of the Credit Agreement.

Section 3. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

(a) This Amendment has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding at law or in equity.

(b) Immediately after giving effect to this Amendment, the representations and
warranties of the Borrower set forth in the Credit Agreement are true and
correct in all material respects (except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all

 

2



--------------------------------------------------------------------------------

respects), on and as of the date hereof, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty is true and correct in all material
respects (except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects) on and as of such
earlier date.

(c) Immediately before and after giving effect to this Amendment, no Default or
Event of Default shall have occurred and be continuing.

Notwithstanding anything to the contrary herein or in the Credit Agreement,
during the period from and including the Amendment No. 3 Effective Date and to
and including the date of the consummation of the Kosmos Acquisition and
notwithstanding (i) that any representation given as a condition to the
Amendment No. 3 Effective Date (excluding the Specified Representations and
Specified Acquisition Agreement Representations constituting conditions to
funding as set forth Section 4.02 of the Credit Agreement) was incorrect,
(ii) any failure by the Company or any of its subsidiaries to comply with any of
the affirmative covenants, negative covenants or financial covenants (other than
as described below), (iii) that any condition to the Amendment No. 3 Effective
Date may be subsequently determined to not have been satisfied, (iv) the
occurrence of any Event of Default (other than as described below) or (v) any
provision to the contrary in this Amendment or the Credit Agreement, neither the
Administrative Agent nor any Lender shall be entitled to (unless (x) an Event of
Default under Sections 7.01(a), (b), (h) and (i) of the Credit Agreement in
respect of the Borrower, in each case, shall have occurred and is continuing or
(y) there has been an amendment, modification or waiver of any provision or any
condition or consent has been granted in the Kosmos Acquisition Agreement in
respect of the Specified Disposition without the prior written consent of the
Lead Arrangers (such consent not to be unreasonably withheld, delayed, denied or
conditioned)) (A) rescind, terminate, accelerate or cancel any of its
commitments hereunder or exercise any right or remedy hereunder, (B) refuse to
fund any Borrowing under the Credit Agreement in connection with the Kosmos
Acquisition or (C) exercise any right of set-off or counterclaim. For the
avoidance of doubt, (x) the rights and remedies of the Lenders and the
Administrative Agent with respect to any condition precedent expressly set forth
in Section 4.02 of the Credit Agreement shall not be limited in the event that
any such condition precedent is not satisfied or waived on the date of any
Borrowing under the Credit Agreement in connection with the Kosmos Acquisition
and (y) after the funding of any Loans hereunder in connection with the Kosmos
Acquisition, all of the rights, remedies and entitlements of the Administrative
Agent and the Lenders shall be available notwithstanding that such rights,
remedies or entitlements were not available prior to such time as a result of
this paragraph.

Section 4. Effect on Credit Agreement.

(a) Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,’
“herein” or words of like import shall mean and be a reference to such
Agreement, as amended and modified hereby.

(b) Except as specifically amended and modified above, the Credit Agreement and
all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect, and are hereby
ratified and confirmed.

 

3



--------------------------------------------------------------------------------

(c) The execution, delivery and effectiveness of this Amendment shall neither,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or any Lender, nor constitute a waiver of any
provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

Section 5. Consent of Guarantors. Each Guarantor hereby (a) consents to this
Amendment, and to the amendments and modifications to the Credit Agreement
pursuant hereto and (b) acknowledges the effectiveness and continuing validity
of (and ratifies and affirms) its obligations under or with respect to the
Subsidiary Guaranty pursuant to the terms thereof, in each case after giving
effect to this Amendment and that such obligations are without defense, setoff
and counterclaim.

Section 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

Section 8. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A facsimile or PDF copy of any signature hereto shall have the same
effect as the original thereof.

[The remainder of this page is intentionally blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

EAGLE MATERIALS INC., as Borrower

By:   /s/ D. Craig Kesler

Name:   D. Craig Kesler Title:   Executive Vice President – Finance and
Administration and Chief Financial Officer

By their execution below, each of the undersigned hereby evidences their consent
and acknowledgment to the matters set forth in Section 5 of this Amendment.

 

IC ENERGY LLC

By   /s/ William R. Devlin

Name:   William R. Devlin Title:   Vice President

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

3D CONCRETE LLC    KANSAS CITY READYMIX LLC AG DALLAS LLC    KOSMOS CEMENT
COMPANY LLC AG SOUTH CAROLINA LLC    LOST CORNER HOLDINGS LLC AMERICAN GYPSUM
COMPANY LLC    LUDLOW HOLDINGS LLC AMERICAN GYPSUM MARKETING COMPANY LLC   
MATHEWS READYMIX LLC AUDUBON MATERIALS LLC    MEV LAND TRUST LLC AUDUBON
READYMIX LLC    MICHIGAN CEMENT COMPANY LLC BGM HOLDINGS LLC    MINNESOTA SAND
COMPANY LLC CCP LEASING LLC    MOUNTAIN CEMENT COMPANY LLC CCP LOGISTICS LLC   
MOUNTAIN LAND & CATTLE COMPANY LLC CENTEX MATERIALS LLC    NEBRASKA SAND COMPANY
LLC CPCC LAND COMPANY LLC    NEVADA CEMENT COMPANY LLC CRS PROPPANTS LLC   
NORTHERN WHITE SAND LLC EAGLE CEMENT COMPANY LLC    REPUBLIC PAPERBOARD COMPANY
LLC EAGLE OIL AND GAS PROPPANTS HOLDINGS LLC    RIO GRANDE DRYWALL SUPPLY CO.
LLC EAGLE OIL AND GAS PROPPANTS LLC    SKYWAY CEMENT COMPANY LLC EAGLE SPIN
COMPANY INC.    TLCC GP LLC FAIRBORN CEMENT COMPANY LLC    TLCC LP LLC FARMING
SOLUTIONS HOLDINGS LLC    TULSA CEMENT LLC FARMING SOLUTIONS LLC    WESTERN
AGGREGATES LLC GREAT NORTHERN SAND LLC    WESTERN CEMENT COMPANY OF CALIFORNIA
HOLLIS & EASTERN RAILROAD COMPANY LLC    WILDCAT FLUIDS HANDLING LLC ILLINOIS
CEMENT COMPANY LLC    WILDCAT LOGISTICS LLC INNOTECH, LLC    WILDCAT MINERALS
LLC KANSAS CITY AGGREGATE LLC    WISCONSIN CEMENT COMPANY LLC KANSAS CITY FLY
ASH LLC   

 

By:   /s/ D. Craig Kesler

Name:   D. Craig Kesler Title:   Senior Vice President and Treasurer

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

CCP CEMENT LLC CCP CONCRETE/AGGREGATES LLC CCP GYPSUM LLC CCP LAND LLC CENTEX
CEMENT LLC EAGLE MATERIALS IP LLC TEXAS CEMENT COMPANY

By:   /s/ D. Craig Kesler

Name:   D. Craig Kesler Title:   Senior Vice President – Finance and Treasurer

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

DUNNING PROPERTIES, L.L.C. GREEN PROPERTY FARMS, LLC GREEN ROSE INVESTMENTS, LLC
By:   /s/ Jacob P. Records

Name:   Jacob P. Records Title:   Vice President - Tax

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, the Issuing Bank, the
Swingline Lender and as a Lender By:   /s/ Alex Vardaman

Name:   Alex Vardaman Title:   Vice President

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By: By:   /s/ Jennifer Yan

Name:   Jennifer Yan Title:   Senior Vice President

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

Truist Bank, formerly known as Branch Banking and Trust Company, and as
successor by merger to SunTrust Bank, as a Lender By:   /s/ Chris Hursey

Name:   Chris Hursey Title:   Director

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. as a Lender By:   /s/ Andrew M. Widmer

Name:   Andrew M. Widmer Title:   Senior Vice President

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ R. Ruining Nguyen

Name:   R. Ruining Nguyen Title:   Senior Vice President

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:   /s/ Tim Rohde

Name:   Tim Rohde Title:   Second Vice President

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

BOKF, NA dba Bank of Texas as a Lender By:   /s/ Mike Meredith

Name:   Mike Meredith Title:   Senior Vice President

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

Zions Bancorporation, N.A. dba Amegy Bank, as a Lender By:   /s/ Kathy Magee

Name:   Kathy Magee Title:   Senior Vice President

[Signature Page to Amendment No. 3]



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

 

LOGO [g854475g38a27.jpg]

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of

October 30, 2014

among

EAGLE MATERIALS INC.

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

BANK OF AMERICA, N.A.,

BRANCH BANKING AND TRUST COMPANY and

WELLS FARGO BANK, N.A.

as Co-Syndication Agents

and

PNC BANK, NATIONAL ASSOCIATION and SUNTRUST BANK

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.01 Defined Terms

     1  

SECTION 1.02 Classification of Loans and Borrowings

     2634  

SECTION 1.03 Terms Generally

     2634  

SECTION 1.04 Accounting Terms; GAAP; Treatment of Unrestricted Subsidiaries; Pro
Forma Calculations

     2735  

SECTION 1.05 Status of Obligations.

     36  

SECTION 1.06 Limited Condition Acquisition; Funds Certain Provisions.

     36  

SECTION 1.07 Interest Rates; LIBOR Notification.

     38  

SECTION 1.08 Divisions.

     38  

ARTICLE II THE CREDITS

     2838  

SECTION 2.01 Commitments

     2839  

SECTION 2.02 Loans and Borrowings

     2839  

SECTION 2.03 Requests for Revolving Borrowings

     2939  

SECTION 2.04 Intentionally Omitted

     3040  

SECTION 2.05 Swingline Loans

     3040  

SECTION 2.06 Letters of Credit

     3141  

SECTION 2.07 Funding of Borrowings

     3647  

SECTION 2.08 Interest Elections

     3747  

SECTION 2.09 Termination and Reduction of Commitments

     3848  

SECTION 2.10 Repayment of Loans; Evidence of Debt

     3949  

SECTION 2.11 Prepayment of Loans

     3950  

SECTION 2.12 Fees

     4050  

SECTION 2.13 Interest

     4151  

SECTION 2.14 Alternate Rate of Interest

     4252  

SECTION 2.15 Increased Costs

     4253  

SECTION 2.16 Break Funding Payments

     4455  

SECTION 2.17 Taxes

     4556  

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     4960  

SECTION 2.19 Mitigation Obligations; Replacement of Lenders

     5162  

SECTION 2.20 Expansion Option

     5163  

SECTION 2.21 Defaulting Lenders

     5264  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     5465  

SECTION 3.01 Organization; Powers; Subsidiaries

     5465  

SECTION 3.02 Authorization; Enforceability

     5566  

SECTION 3.03 Governmental Approvals; No Conflicts

     5566  

SECTION 3.04 Financial Condition; No Material Adverse Change

     5566  

SECTION 3.05 Properties

     5567  

 

i



--------------------------------------------------------------------------------

SECTION 3.06 Litigation; Environmental and Labor Matters

     5667  

SECTION 3.07 Compliance with Laws and Agreements

     5667  

SECTION 3.08 Investment Company Status

     5667  

SECTION 3.09 Taxes

     5667  

SECTION 3.10 ERISA

     5768  

SECTION 3.11 Disclosure

     5768  

SECTION 3.12 Federal Reserve Regulations

     5768  

SECTION 3.13 Liens

     5768  

SECTION 3.14 No Default

     5768  

SECTION 3.15 Anti-Corruption Laws and Sanctions

     5768  

SECTION 3.16 Indebtedness

     5769  

SECTION 3.17 EEA Financial Institutions

     69  

ARTICLE IV CONDITIONS

     5869  

SECTION 4.01 Effective Date

     5869  

SECTION 4.02 Each Credit Event

     5970  

SECTION 4.03 Effective Date Adjustments

     6071  

ARTICLE V AFFIRMATIVE COVENANTS

     6071  

SECTION 5.01 Financial Statements and Other Information

     6071  

SECTION 5.02 Notices of Material Events

     6173  

SECTION 5.03 Existence; Conduct of Business

     6273  

SECTION 5.04 Payment of Obligations

     6273  

SECTION 5.05 Maintenance of Properties; Insurance

     6274  

SECTION 5.06 Books and Records; Inspection Rights

     6274  

SECTION 5.07 Compliance with Laws and Material Contractual Obligations

     6374  

SECTION 5.08 Use of Proceeds

     6374  

SECTION 5.09 Additional Subsidiary Guarantors

     6375  

SECTION 5.10 Further Assurances

     6476  

SECTION 5.11 Designation of Subsidiaries

     6476  

ARTICLE VI NEGATIVE COVENANTS

     6576  

SECTION 6.01 Indebtedness

     6577  

SECTION 6.02 Liens

     6779  

SECTION 6.03 Fundamental Changes and Asset Sales

     6880  

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions

     7183  

SECTION 6.05 Swap Agreements

     7284  

SECTION 6.06 Transactions with Affiliates

     7284  

SECTION 6.07 Restricted Payments

     7284  

SECTION 6.08 Restrictive Agreements

     7384  

SECTION 6.09 Subordinated Indebtedness

     7486  

SECTION 6.10 Sale and Leaseback Transactions

     7486  

SECTION 6.11 Financial Covenants

     7486  



--------------------------------------------------------------------------------

ARTICLE VII EVENTS OF DEFAULT

     7587  

SECTION 7.01 Events of Default

     7587  

ARTICLE VIII THE ADMINISTRATIVE AGENT

     7789  

ARTICLE IX MISCELLANEOUS

     8092  

SECTION 9.01 Notices

     8092  

SECTION 9.02 Waivers; Amendments

     8294  

SECTION 9.03 Expenses; Indemnity; Damage Waiver

     8395  

SECTION 9.04 Successors and Assigns

     8598  

SECTION 9.05 Survival

     89101  

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution

     90102  

SECTION 9.07 Severability

     90102  

SECTION 9.08 Right of Setoff

     90102  

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

     91103  

SECTION 9.10 WAIVER OF JURY TRIAL

     91103  

SECTION 9.11 Headings

     92104  

SECTION 9.12 Confidentiality

     92104  

SECTION 9.13 USA PATRIOT Act

     93105  

SECTION 9.14 Releases of Subsidiary Guarantors

     93105  

SECTION 9.15 Maximum Interest Rate

     94106  

SECTION 9.16 No Advisory or Fiduciary Responsibility

     95107  

SECTION 9.17 Amendment and Restatement

     95107  

SECTION 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

     108  

SECTION 9.19 Acknowledgement Regarding Any Supported QFCs.

     108  

SCHEDULES:

Schedule 1.01(a) – Existing Letters of Credit

Schedule 2.01 – Commitments

Schedule 3.01 – Subsidiaries

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.08 – Restrictive Agreements

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Increasing Lender Supplement

Exhibit C – Form of Augmenting Lender Supplement

Exhibit D – Form of Subsidiary Guaranty

Exhibit E-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

Exhibit E-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)



--------------------------------------------------------------------------------

Exhibit E-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

Exhibit E-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

Exhibit F-1 – Form of Borrowing Request

Exhibit F-2 – Form of Interest Election Request

Exhibit G – Form of Note



--------------------------------------------------------------------------------

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
October 30, 2014 among EAGLE MATERIALS INC., a Delaware corporation, the LENDERS
from time to time party hereto, JPMORGAN CHASE BANK, N.A., as Administrative
Agent, Issuing Bank and Swingline Lender, BANK OF AMERICA, N.A., BRANCH BANKING
AND TRUST COMPANY and WELLS FARGO BANK, N.A., as Co-Syndication Agents and PNC
BANK, NATIONAL ASSOCIATION and SUNTRUST BANK, as Co-Documentation Agents.

R E C I T A L S

WHEREAS, the Borrower, the lenders identified therein and JPMorgan Chase Bank
(now known as JPMorgan Chase Bank, N.A.), as administrative agent, previously
entered that certain Credit Agreement dated as of December 18, 2003 (as amended
by that certain First Amendment to Credit Agreement as of dated May 21, 2004,
the “Original Agreement”);

WHEREAS, the Borrower, the lenders identified therein and JPMorgan Chase Bank,
N.A., as administrative agent, previously entered into that certain Amended and
Restated Credit Agreement dated as of December 16, 2004 (as amended by that
certain First Amendment to Amended and Restated Credit Agreement dated as of
January 4, 2005, that certain Second Amendment to Amended and Restated Credit
Agreement dated as of September 30, 2005, that certain Third Amendment to
Amended and Restated Credit Agreement dated as of December 15, 2005, that
certain Fourth Amendment to Amended and Restated Credit Agreement dated as of
March 20, 2006, that certain Fifth Amendment to Amended and Restated Credit
Agreement dated as of June 30, 2006, that certain Sixth Amendment to Amended and
Restated Credit Agreement dated as of September 29, 2006 and that certain
Seventh Amendment to Amended and Restated Credit Agreement dated as of
August 31, 2007, the “Prior Agreement”); and

WHEREAS, the Borrower, the lenders identified therein and JPMorgan Chase Bank,
N.A., as administrative agent, previously entered into that certain Second
Amended and Restated Credit Agreement dated as of December 16, 2010 (as amended
by that certain First Amendment to Second Amended and Restated Credit Agreement
dated as of September 26, 2012, the “Existing Agreement”);

NOW THEREFORE, the Borrower, the lenders party hereto and the Administrative
Agent now desire to enter into this Agreement to amend and restate the Existing
Agreement in its entirety and agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Alternate Base Rate.



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Adjusted Net Income” has the meaning assigned to such term in the definition of
the term “Consolidated EBITDA”.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$500,000,000.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds
EffectiveNYFRB Rate in effect on such day plus 1⁄2 of 1% and (c) the Adjusted
LIBO Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that for
the purpose of this definition, the Adjusted LIBO Rate for any day shall be
based on the LIBO Screen Rate (or if the LIBO Screen Rate is not available for
such one month Interest Period, the Interpolated Rate) at approximately 11:00
a.m. London time on such day. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds EffectiveNYFRB Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds EffectiveNYFRB Rate or the Adjusted
LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 (for the avoidance of doubt,
only until any amendment has become effective pursuant to Section 2.14(b)), then
the Alternate Base Rate shall be the greater of clauses (a) and (b) above and
shall be determined without reference to clause (c) above. For the avoidance of
doubt, if the Alternate Base Rate as determined pursuant to the foregoing would
be less than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.

“Amendment No. 3” shall mean Amendment No. 3, dated as of December 20, 2019,
among the Borrower, the Administrative Agent and Lenders party thereto.

“Amendment No. 3 Effective Date” shall have the meaning set forth in Amendment
No. 3.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means,:

(a) for any day prior to the Amendment No. 3 Effective Date, with respect to any
Eurodollar Loan or any ABR Loan or with respect to the commitment fees payable
under Section 2.12, as the case may be, the applicable rate per annum set forth
below under the caption “Eurodollar Spread”, “ABR Spread” or “Commitment Fee
Rate”, as the case may be, based upon the Leverage Ratio applicable on such
date:

 

     Leverage Ratio:    Eurodollar
Spread     ABR Spread     Commitment Fee
Rate  

Category 1:

   < 1.00 to 1.00      1.00 %      0.00 %      0.10 % 

Category 2:

   > 1.00 to 1.00
but

< 1.50 to 1.00

     1.250 %      0.250 %      0.15 % 

Category 3:

   > 1.50 to 1.00
but

< 2.00 to 1.00

     1.50 %      0.50 %      0.20 % 

Category 4:

   > 2.00 to 1.00
but

< 2.50 to 1.00

     1.75 %      0.75 %      0.25 % 

Category 5:

   > 2.50 to 1.00
but

< 3.00 to 1.00

     2.00 %      1.00 %      0.30 % 

Category 6:

   > 3.00 to 1.00      2.25 %      1.25 %      0.35 % 

For purposes of the foregoing,

 

3



--------------------------------------------------------------------------------

(i) the Leverage Ratio shall be determined as of the end of each fiscal quarter
of the Borrower’s fiscal year based upon the Borrower’s Financials, beginning
with the fiscal quarter ended September 30, 2014;

(ii) at the option of the Administrative Agent or at the request of the Required
Lenders, if at any time the Borrower fails to deliver the Financials on or
before the date the Financials are due pursuant to Section 5.01, during the
period from the expiration of the time for delivery thereof until such
Financials are delivered, Category 6 shall be deemed applicable until such
Financials are delivered, after which the Category shall be determined in
accordance with the table above as applicable;

(iii) adjustments, if any, to the Category then in effect shall be effective
commencing on and including the date of delivery to the Administrative Agent of
the applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iv) notwithstanding the foregoing, Category 2 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending after the Effective Date and adjustments
to the Category then in effect shall thereafter be effected in accordance with
the preceding paragraphs.; and

(b) for any day on or after the Amendment No. 3 Effective Date, with respect to
any Eurodollar Loan or any ABR Loan or with respect to the commitment fees
payable under Section 2.12, as the case may be, the applicable rate per annum
set forth below under the caption “Eurodollar Spread”, “ABR Spread” or
“Commitment Fee Rate”, as the case may be, based upon the Leverage Ratio
applicable on such date:

 

     Leverage Ratio:    Eurodollar
Spread     ABR Spread     Commitment Fee
Rate  

Category 1:

   < 2.50 to 1.00      1.25 %      0.25 %      0.15 % 

Category 2:

   > 2.50 to 1.00
but
< 3.00 to 1.00      1.50 %      0.50 %      0.20 % 

Category 3:

   > 3.00 to 1.00
but
< 3.50 to 1.00      1.75 %      0.75 %      0.25 % 

Category 4:

   > 3.50 to 1.00      2.00 %      1.00 %      0.30 % 

For purposes of the foregoing,

 

4



--------------------------------------------------------------------------------

(i) the Leverage Ratio shall be determined as of the end of each fiscal quarter
of the Borrower’s fiscal year based upon the Borrower’s Financials, beginning
with the fiscal quarter ending December 31, 2019;

(ii) at the option of the Administrative Agent or at the request of the Required
Lenders, if at any time the Borrower fails to deliver the Financials on or
before the date the Financials are due pursuant to Section 5.01, during the
period from the expiration of the time for delivery thereof until such
Financials are delivered, Category 4 shall be deemed applicable until such
Financials are delivered, after which the Category shall be determined in
accordance with the table above as applicable;

(iii) adjustments, if any, to the Category then in effect shall be effective
commencing on and including the date of delivery to the Administrative Agent of
the applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iv) notwithstanding the foregoing, (A) prior to the date that the Kosmos
Acquisition is consummated, Category 1 shall be deemed to be applicable until
the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending after the Amendment No. 3 Effective Date
and adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs and (B) on and after the date that the
Kosmos Acquisition is consummated, Category 3 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending after the date that the Kosmos
Acquisition is consummated and adjustments to the Category then in effect shall
thereafter be effected in accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Arranger” means J.P. Morgan Securities LLC in its capacity as Sole Lead
Arranger.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Receivables Indebtedness” at any time means the principal amount
of Indebtedness which (i) if a Permitted Receivables Facility is structured as a
lending agreement or other similar agreement, constitutes the principal amount
of such Indebtedness or (ii) if a Permitted Receivables Facility is structured
as a purchase agreement or other similar agreement, would be outstanding at such
time under the Permitted Receivables Facility if the same were structured as a
lending agreement rather than a purchase agreement or such other similar
agreement (whether such amount is described as “capital” or otherwise).

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

5



--------------------------------------------------------------------------------

“Augmenting Lender Supplement” has the meaning assigned to such term in
Section 2.20.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion (in
consultation with the Borrower).

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or

 

6



--------------------------------------------------------------------------------

(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion (in consultation with the Borrower) may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides (in consultation with the Borrower) is reasonably necessary in
connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(a) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

 

7



--------------------------------------------------------------------------------

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent, the Borrower or the Required Lenders, as applicable, by notice to the
Borrower, the Administrative Agent (in the case of such notice by the Borrower
or the Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 2.14 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 2.14.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Eagle Materials Inc., a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 and, if in writing, in substantially the form
attached hereto as Exhibit F-1.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.

 

8



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Capital Markets Debt” means any Indebtedness consisting of bonds, debentures,
notes or other similar debt securities issued in (a) a public offering
registered under the Securities Act, (b) a private placement to institutional
investors that is resold in accordance with Rule 144A or Regulation S of the
Securities Act, or (c) a placement to institutional investors. The term “Capital
Markets Debt” shall not include any Debt Facilities or similar Indebtedness or
any other type of Indebtedness incurred in a manner not customarily viewed as a
“securities offering.”

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
50% or more of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Borrower; or (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (i) nominated, appointed or approved by the board of
directors of the Borrower nor (ii) appointed by directors so nominated,
appointed or approved.; or (c) the separation of the “Heavy Materials” and
“Light Materials” businesses of the Borrower and its Subsidiaries (including,
but not limited to, as described in the 8-K of the Borrower filed with the SEC
on May 30, 2019) (this clause (c), a “Specified Disposition”).

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rule, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

9



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agent” means each of PNC Bank, National Association and
SunTrust Bank in its capacity as co-documentation agent for the credit facility
evidenced by this Agreement.

“Co-Syndication Agent” means each of Bank of America, N.A., Branch Banking and
Trust Company and Wells Fargo Bank, N.A. in its capacity as syndication agent
for the credit facility evidenced by this Agreement.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(a) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or

(b) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion (in consultation
with the Borrower) are substantially consistent with any evolving or
then-prevailing market convention for determining compounded SOFR for U.S.
dollar-denominated syndicated credit facilities at such time;

provided, that if the Administrative Agent decides (in consultation with the
Borrower) that any such rate, methodology or convention determined in accordance
with clause (1) or clause (2) is not administratively feasible for the
Administrative Agent, then Compounded SOFR will be deemed unable to be
determined for purposes of the definition of “Benchmark Replacement.”

 

10



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis, Consolidated Net Income plus
the income of any Unrestricted Subsidiary to the extent actually received in
cash by the Borrower or a Restricted Subsidiary in the form of dividends or
similar distributions during such period (such sum, herein the “Adjusted Net
Income”);

(a) plus, without duplication and to the extent deducted from revenues in
determining Adjusted Net Income, the sum of: (i) its Consolidated Interest
Expense, (ii) expense for income taxes paid or accrued, (iii) depletion, (iv)
depreciation, (v) amortization, (vi) non-cash items, (vii) all fees and expenses
directly incurred in connection with any equity offering, investment,
acquisition, disposition, recapitalization or incurrence of indebtedness, in
each case regardless of whether such transaction is successfully consummated
(including, without limitation, fees and expenses of any counsel, appraisers,
consultants and other advisors, any financing fees, due diligence fees or any
other fees and expenses in connection therewith), (viii) extraordinary, unusual
or nonrecurring losses and (ix) the amount of cost savings, operating expense
reductions, other operating improvements and initiatives and synergies projected
by the Borrower in good faith to be realized as a result of specified actions
taken in connection with a Material Acquisition, other operating improvements
and synergies and changes in allocated overhead shall be calculated on a pro
forma basis, provided that (A) such cost savings, operating expense reductions,
other operating improvements and initiatives and synergies are reasonably
identifiable and factually supportable on a basis reasonably acceptable to the
Administrative Agent; and (B) for any period of calculation, the aggregate
amount added in determining Consolidated EBITDA under the terms of this clause
(ix) for such period shall not exceed an amount equal to the greater of (1) 15%
of the total Consolidated EBITDA for such period and (2) $50,000,000 (or such
greater amount approved by the Administrative Agent in its sole discretion);

(b) minus, without duplication and to the extent included in Consolidated Net
Income, extraordinary, unusual or non-recurring income or gains realized other
than in the ordinary course of business, all of the above calculated for the
Borrower and its Restricted Subsidiaries in accordance with GAAP on a
consolidated basis.

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each such period, a “Reference Period”), (i) if at
any time during such Reference Period the Borrower or any Restricted Subsidiary
shall have made any Material Disposition or converted any Restricted Subsidiary
to an Unrestricted Subsidiary, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition,
or attributable to the converted Unrestricted Subsidiary, respectively, for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, and (ii) if during
such Reference Period the Borrower or any Restricted Subsidiary shall have made
a Material Acquisition or converted any Unrestricted Subsidiary to a Restricted
Subsidiary, Consolidated EBITDA for such

 

11



--------------------------------------------------------------------------------

Reference Period shall be calculated after giving effect thereto on a pro forma
basis. As used in this definition, “Material Acquisition” means any acquisition
of property or series of related acquisitions of property that involves the
payment of consideration by the Borrower and its Restricted Subsidiaries in
excess of $10,000,000; and “Material Disposition” means any sale, transfer or
disposition of property or series of related sales, transfers, or dispositions
of property that yields gross proceeds to the Borrower or any of its Restricted
Subsidiaries in excess of $10,000,000.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense and preferred stock dividends (including without limitation
interest expense under Capital Lease Obligations that is treated as interest in
accordance with GAAP) of the Borrower and its Restricted Subsidiaries calculated
on a consolidated basis for such period with respect to (a) all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries allocable to such
period in accordance with GAAP (including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers acceptance financing and net costs under interest rate Swap Agreements
to the extent such net costs are allocable to such period in accordance with
GAAP) and (b) the interest, yield or discount, as applicable, component of all
Attributable Receivables Indebtedness of the Borrower and its Restricted
Subsidiaries for such period. In the event that the Borrower or any Restricted
Subsidiary shall have completed a Material Acquisition or a Material Disposition
since the beginning of the relevant period, Consolidated Interest Expense shall
be determined for such period on a pro forma basis (including giving effect to
any related incurrence or repayment of Indebtedness).

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis (without duplication) for such
period; provided that there shall be excluded any income (or loss) of any Person
other than the Borrower or a Restricted Subsidiary, but any such income so
excluded may be included in such period or any later period to the extent of any
cash dividends or distributions actually paid in the relevant period to the
Borrower or any wholly-owned Restricted Subsidiary of the Borrower.

“Consolidated Net Worth” means, as of any date of determination, the
consolidated stockholders’ equity of the Borrower and the Restricted
Subsidiaries calculated on a consolidated basis on such date.

“Consolidated Tangible Net Worth” means, as of any date of determination, the
Consolidated Net Worth, minus any intangible assets, including, without
limitation, patents, patent rights, trademarks, trade names, franchises,
copyrights, goodwill, and other similar intangible assets of the Borrower and
the Restricted Subsidiaries calculated on a consolidated basis as of such date;
provided, however, that there shall be excluded from the calculation of
“Consolidated Tangible Net Worth” any effects resulting from any mark-to-market
adjustments made directly to Consolidated Net Worth as a result of fluctuations
in the value of financial instruments owned by the Borrower or any of the
Restricted Subsidiaries as mandated under Financial Accounting Standards Board
Statement 133.

 

12



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, as of any date of determination, total assets
of the Borrower and its Restricted Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means, as of any date of determination, the
sum, without duplication, of the aggregate Indebtedness of the Borrower and its
Restricted Subsidiaries calculated on a consolidated basis as of such date in
accordance with GAAP, but excluding (i) any Indebtedness under Swap Agreements
that is not then due and (ii) any Indebtedness of the types described in clause
(i) in the definition of “Indebtedness” (and, in each case, all Guarantees in
respect thereof).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covered Entity” means any of the following:

(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to such term in Section 9.19.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Debt Facilities” means one or more debt facilities with banks or other
institutional lenders or investors providing for revolving loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables), letters of credit or other long term indebtedness including any
related notes, guarantees, collateral documents, instruments and agreements
executed in connection therewith, and, in each case, as amended, restated,
replaced (whether upon or after termination or otherwise), refinanced,
supplemented, modified or otherwise changed (in whole or in part, and without
limitation as to amount, terms, conditions, covenants and other provisions) from
time to time but excluding, for the avoidance of doubt, Capital Markets Debt.

 

13



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by the Borrower or a Credit Party, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations (and is financially able
to meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon the Borrower’s or such Credit Party’s receipt of such certification in
form and substance satisfactory to it and the Administrative Agent, (d) has
become the subject of a Bankruptcy Event or (e) has become the subject of a
Bail-In Action.

“Dollars” or “$” refers to lawful money of the United States of America.

“Early Opt-in Election” means the occurrence of:

(a) (i) a determination by the Administrative Agent or the Borrower (as notified
to the Administrative Agent) or (ii) a notification by the Required Lenders to
the Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 2.14 are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate, and

(b) (i) the election by the Administrative Agent or the Borrower or or (ii) the
election by the Required Lenders to declare that an Early Opt-in Election has
occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Borrower and the Lenders, by the Borrower
to the Administrative Agent or by the Required Lenders of written notice of such
election to the Administrative Agent and the Borrower.

 

14



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent, any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

15



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar” when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17,

 

16



--------------------------------------------------------------------------------

amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in a Loan,
Letter of Credit or Commitment or to such Lender immediately before it changed
its lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(f) and (d) any U.S. Federal withholding Taxes imposed under
FATCA.

“Existing Agreement” has the meaning set forth in the introduction to this
Agreement.

“Existing Letters of Credit” shall mean the letters of credit which are “Letters
of Credit” under the Existing Agreement, which are outstanding on the Effective
Date and are listed on Schedule 1.01(a) hereto.

“Facility Termination” has the meaning set forth in Section 9.14(c).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
between the United States of America and another country to implement such
sections of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“Foreign Restricted Subsidiary” means any Restricted Subsidiary organized under
the laws of any country or jurisdiction other than the United States of America,
any state or commonwealth thereof or the District of Columbia.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

17



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“IBA” has the meaning assigned to such term in Section 1.07.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Increasing Lender Supplement” has the meaning assigned to such term in
Section 2.20.

 

18



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding
(i) intercompany expenses and charges among such Person and its subsidiaries and
(ii) accounts payable, in each case, incurred in the ordinary course of
business), (e) all net obligations of such Person under Swap Agreements (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, but only to the extent of such property’s fair
market value, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person and (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
standby letters of credit and letters of guaranty and in respect of bankers’
acceptances (excluding letters of credit, letters of guaranty and bankers’
acceptances relating to trade accounts payable arising in the ordinary course of
business). The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor; provided that, notwithstanding the foregoing, the Indebtedness of
Texas–Lehigh Cement Company, L.P. shall not be included in the Indebtedness of
its general partner. For purposes of determining Indebtedness, the “principal
amount” of the obligations of such Person or any of its subsidiaries in respect
of any Swap Agreement at such time shall be the Swap Termination Value.
Notwithstanding the foregoing, any Indebtedness that has been defeased in
accordance with GAAP or defeased pursuant to the deposit of cash or Permitted
Investments (in an amount sufficient to satisfy all such obligations relating to
such Indebtedness at maturity or redemption, as applicable, and all payments of
interest and premium, if any) in a trust or account created or pledged for the
sole benefit of the holders of such Indebtedness, and subject to no other Liens,
and the other applicable terms of the instrument governing such Indebtedness ,
shall not constitute or be deemed “Indebtedness”; provided that such defeasance
has been made in a manner not prohibited by this Agreement.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.11(b).

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08 and, if in
writing, in the form attached hereto as Exhibit F-2.

 

19



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three or
six months thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen
Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment” has the meaning set forth in Section 6.04.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Joint Venture” means (i) Texas–Lehigh Cement Company, L.P. and (ii) any joint
venture, partnership or other similar arrangement, whether in corporate,
partnership or other legal form, that is not a Subsidiary.

“Kosmos Acquisition” means the acquisition contemplated by the Kosmos
Acquisition Agreement.

 

20



--------------------------------------------------------------------------------

“Kosmos Acquisition Agreement” means that certain Asset Purchase Agreement dated
as of November 25, 2019, by and between the Borrower and Kosmos Cement Company,
a Kentucky general partnership.

“Kosmos Acquisition Agreement Material Adverse Effect” means any event,
occurrence, fact, condition or change that, individually or together with any
other events, occurrences, facts, conditions or changes, is, or would reasonably
be expected to become, materially adverse to (a) the operations, properties,
results of operations, financial condition or assets of the Business (as defined
in the Kosmos Acquisition Agreement), taken as a whole, or (b) the ability of
Seller (as defined in the Kosmos Acquisition Agreement) to consummate the
transactions contemplated by the Kosmos Acquisition Agreement in accordance with
the terms thereof; provided, however, that “Kosmos Acquisition Agreement
Material Adverse Effect” shall not include any event, occurrence, fact,
condition or change to the extent arising out of or attributable to: (i) general
economic, market or political conditions; (ii) any circumstances or conditions
generally affecting the industries in which any of the Facilities or the
Business (as each such term is defined in the Kosmos Acquisition Agreement)
operates; (iii) any changes in financial, banking or securities markets in
general, including any disruption thereof and any decline in the price of any
security or any market index or any change in prevailing interest rates;
(iv) acts of war (whether or not declared), sabotage, armed hostilities or
terrorism, or the escalation or worsening thereof; (v) the execution or
announcement of the Kosmos Acquisition Agreement or any action required or
permitted by the Kosmos Acquisition Agreement or any action taken (or omitted to
be taken) at the written request of the Company; (vi) any matter set forth in
the Disclosure Schedules (as defined in the Kosmos Acquisition Agreement); (vii)
any changes in applicable Laws (as defined in the Kosmos Acquisition Agreement)
or accounting rules (including IFRS (as defined in the Kosmos Acquisition
Agreement)) or the enforcement, implementation or interpretation thereof;
(viii) the announcement, pendency or completion of the transactions contemplated
by the Kosmos Acquisition Agreement, including losses or threatened losses of
employees, customers, suppliers, distributors or others having relationships
with Seller and the Business (each as defined in the Kosmos Acquisition
Agreement), to the extent such losses result from the announcement, pendency or
completion of the transactions contemplated by the Kosmos Acquisition Agreement;
(ix) any natural or man-made disaster or acts of God which constitutes a
Casualty Loss (as defined in the Kosmos Acquisition Agreement) under
Section 6.17 of the Kosmos Acquisition Agreement; or (x) any failure by any of
the Facilities or the Business (as each such term is defined in the Kosmos
Acquisition Agreement) to meet any internal or published projections, forecasts
or revenue or earnings predictions (provided that the underlying causes of such
failures (subject to the other provisions of this definition) shall not be
excluded); provided, however, that any event, occurrence, fact, condition or
change referred to in clauses (i) through (iv) and (vii) above shall only be
excluded in determining whether a Kosmos Acquisition Agreement Material Adverse
Effect has occurred to the extent that such event, occurrence, fact, condition
or change does not and would not reasonably be expected to have a
disproportionate effect on the Business, the Purchased Assets or the Assumed
Liabilities (as each such term is defined in the Kosmos Acquisition Agreement)
compared to businesses, assets and liabilities of other participants in the
industries in which the Business (as defined in the Kosmos Acquisition
Agreement) operates.

 

21



--------------------------------------------------------------------------------

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“LCA Election” has the meaning specified in Section 1.06.

“LCA Test Date” has the meaning specified in Section 1.06.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lender Presentation” means the Lender Presentation dated October 2014 relating
to the Borrower and the Transactions.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit.

“Leverage Ratio” has the meaning assigned to such term in Section 6.11(a).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any applicable Interest Period, the London interbank offered rate
as administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on either of sucha Reuters pages or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
as shall befrom time to time as selected by the Administrative Agent from time
to time in its reasonable discretion (in each case the

 

22



--------------------------------------------------------------------------------

“LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period); provided that, if the
LIBOR Screen Rate shallas so determined would be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement; provided, further, that
if a LIBOR Screen Rate shall not be available at such time for such Interest
Period (the “Impacted Interest Period”), then the LIBO Rate for such Interest
Period shall be the Interpolated Rate; provided, that, if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. It is understood and agreed that all of the terms and
conditions of this definition of “LIBO Rate” shall be subject to Section 2.14.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Condition Acquisition” means (a) the Kosmos Acquisition and (b) any
acquisition or similar investment, including by way of merger, amalgamation or
consolidation, by the Borrower or any other Restricted Subsidiary permitted
pursuant to this Agreement whose consummation is not conditioned upon the
availability of, or on obtaining, third party financing and which is designated
as a Limited Condition Acquisition by the Borrower or such Restricted Subsidiary
in writing to the Administrative Agent.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e), any Letter of Credit applications, the Subsidiary Guaranty (and
any joinder to the Subsidiary Guaranty) and all other documentation now or
hereafter executed and delivered by the Borrower or any Subsidiary Guarantor in
connection with this Agreement.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Acquisition” has the meaning set forth in the definition of the term
“Consolidated EBITDA.”

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, property, financial condition or results of operation of the Borrower
and the Restricted Subsidiaries taken as a whole; (b) the ability of the
Borrower and the Restricted Subsidiaries (taken as a whole) to perform their
respective obligations under the Loan Documents; or (c) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.

 

23



--------------------------------------------------------------------------------

“Material Disposition” has the meaning set forth in the definition of the term
“Consolidated EBITDA.”

“Material Indebtedness” means Indebtedness (other than the Obligations and any
obligations under any Swap Agreement) of any one or more of the Borrower and its
Restricted Subsidiaries in an aggregate principal amount exceeding $10,000,000.

“Material Subsidiary” means, as at any time of determination, each Restricted
Subsidiary organized under the laws of the United States of America, any state
or commonwealth thereof or the District of Columbia (other than any Receivables
Entity) (i) which, as of the end of the most recent fiscal quarter of the
Borrower for which Financials have been delivered (or, if prior to the date of
the delivery of the first Financials, the most recent financial statements
referred to in Section 3.04(a)), contributed greater than fifteen percent (15%)
of Consolidated EBITDA for the period of four consecutive fiscal quarters then
ended or (ii) which contributed greater than fifteen percent (15%) of
Consolidated Total Assets as of such date.

“Maturity Date” means August 2, 2021.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Material Subsidiary” has the meaning assigned to such term in
Section 5.09(a).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and Indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding, but excluding any Indebtedness referenced in
clause (e) of the definition thereof), obligations and liabilities of any of the
Borrower and its Restricted Subsidiaries to any of the Lenders, the
Administrative Agent, the Issuing Bank or any indemnified party, individually or
collectively, existing on the Effective Date or arising

 

24



--------------------------------------------------------------------------------

thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Original Agreement” has the meaning set forth in the introduction to this
Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition of property (excluding any Hostile
Acquisition) if, at the time of and immediately after giving effect thereto,
subject to Section 1.06, (a) no Default has occurred and is continuing or would
arise after giving effect thereto, (b) the Person or division or line of
business subject to such acquisition is engaged in the same or a similar line of
business as the Borrower and the Restricted Subsidiaries or business reasonably
related, incidental or ancillary thereto or that is a reasonable extension
thereof, (c) all actions required to be taken (if any) under Section 5.09 or
Section 5.10, as the case may be, with respect

 

25



--------------------------------------------------------------------------------

to such Person or property being acquired shall have been taken, (d) the
Borrower and the Restricted Subsidiaries are in compliance, on a pro forma basis
after giving effect to such acquisition (and any related incurrence or repayment
of Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms), with the covenants
contained in Section 6.11 and (e) in the case of an acquisition, merger or
consolidation involving the Borrower or a Restricted Subsidiary, the Borrower or
such Restricted Subsidiary is the surviving entity of such merger and/or
consolidation.

“Permitted Encumbrances” means:

(a) Liens for Taxes, assessments and other governmental charges that are not yet
due or are being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) Liens or deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01; and

(f) easements, zoning restrictions, rights-of-way, survey exceptions and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business, or Liens incidental to the conduct of the business or to the
ownership of properties or other covenants, conditions, restrictions and minor
defects or irregularities in title, in each case that do not materially detract
from the value of the affected property or interfere with the ordinary conduct
of business of the Borrower or its Restricted Subsidiaries taken as a whole;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

26



--------------------------------------------------------------------------------

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(f) any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the forgoing)
representing the noncash portion of the sales price of any assets disposed of as
permitted by Section 6.03(c)(xii); provided that the related disposition was
consummated in accordance with the limitations in Section 6.03; and

(g) any Equity Interest, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the forgoing)
received in connection the bankruptcy or reorganization of, or settlement of
delinquent accounts and disputes with, customers and suppliers, in each case in
the ordinary course of business.

“Permitted Receivables Facility” shall mean a receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for the
sale, transfer and/or pledge by the Borrower and/or one or more other
Receivables Sellers of Permitted Receivables Facility Assets (thereby providing
financing to the Borrower and the Receivables Sellers) to a Receivables Entity
(either directly or through another Receivables Seller), which in turn shall
sell, transfer and/or pledge interests in the respective Permitted Receivables
Facility Assets to third-party lenders or investors pursuant to the Permitted
Receivables Facility Documents (with the Receivables Entity permitted to issue
or convey purchaser interests, investor certificates, purchased interest
certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by such
Receivables Entity to acquire the Permitted Receivables Facility Assets from the
Borrower and/or the respective Receivables Sellers, in each case as more fully
set forth in the Permitted Receivables Facility Documents.

“Permitted Receivables Facility Assets” shall mean Receivables (whether now
existing or arising in the future) of the Borrower and the Subsidiaries which
are transferred, sold and/or pledged to a Receivables Entity pursuant to a
Permitted Receivables Facility and any related Permitted Receivables Related
Assets which are also so transferred, sold and/or pledged to the Receivables
Entity and all proceeds thereof.

 

27



--------------------------------------------------------------------------------

“Permitted Receivables Facility Documents” shall mean each of the documents and
agreements entered into in connection with any Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, all of which documents and agreements shall be in form and substance
reasonably satisfactory to the Administrative Agent, in each case as such
documents and agreements may be amended, modified, supplemented, refinanced or
replaced from time to time so long as (i) any such amendments, modifications,
supplements, refinancings or replacements do not impose any conditions or
requirements on the Borrower or any Subsidiary that are more restrictive in any
material respect than those in existence immediately prior to any such
amendment, modification, supplement, refinancing or replacement unless otherwise
consented to by the Administrative Agent, (ii) any such amendments,
modifications, supplements, refinancings or replacements are not adverse in any
material respect to the interests of the Lenders unless otherwise consented to
by the Administrative Agent and (iii) any such amendments, modifications,
supplements, refinancings or replacements are otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

“Permitted Receivables Related Assets” means any assets that are customarily
sold, transferred and/or pledged or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing (including, without limitation, lock-boxes, deposit
accounts, records in respect of Receivables and collections in respect of
Receivables).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City;last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent). eEach change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.

 

28



--------------------------------------------------------------------------------

“Prior Agreement” has the meaning set forth in the introduction to this
Agreement.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to such term in Section 9.19.

“Receivables” shall mean any right to payment created by or arising from sales
of goods, leases of goods or the rendition of services rendered no matter how
evidenced whether or not earned by performance (whether constituting accounts,
general intangibles, chattel paper or otherwise).

“Receivables Entity” shall mean a wholly-owned Subsidiary which engages in no
activities other than in connection with the financing of accounts receivable of
the Receivables Sellers and which is designated (as provided below) as a
“Receivables Entity” (a) no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (i) is guaranteed by the Borrower or any
Restricted Subsidiary, (ii) is recourse to or obligates the Borrower or any
Restricted Subsidiary in any way (other than pursuant to Standard Securitization
Undertakings) or (iii) subjects any property or asset of the Borrower or any
Restricted Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which neither the Borrower nor any Restricted Subsidiary
has any contract, agreement, arrangement or understanding (other than pursuant
to the Permitted Receivables Facility Documents (including with respect to fees
payable in the ordinary course of business in connection with the servicing of
accounts receivable and related assets)) on terms less favorable to the Borrower
or such Restricted Subsidiary than those that might be obtained at the time from
persons that are not Affiliates of the Borrower, and (c) to which neither the
Borrower nor any Restricted Subsidiary has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results (other than pursuant to Standard
Securitization Undertakings). Any such designation shall be evidenced to the
Administrative Agent by filing with the Administrative Agent an officer’s
certificate of the Borrower certifying that, to the best of such officer’s
knowledge and belief after consultation with counsel, such designation complied
with the foregoing conditions.

“Receivables Sellers” shall mean the Borrower and those Subsidiaries that are
from time to time party to the Permitted Receivables Facility Documents (other
than any Receivables Entity).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Register” has the meaning assigned to such term in Section 9.04(b).

 

29



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“Required Lenders” means, subject to Section 2.21, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Revolving Credit Exposures and unused Commitments at such
time.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, any executive vice president, any senior vice president, the
chief financial officer or treasurer of such Person (or, if such Person is a
limited partnership, any of the foregoing of its general partner).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property but not including any payment to the extent settled
by the issuance of Equity Interests of the Borrower), including any sinking fund
or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests in the
Borrower or any Restricted Subsidiary or any option, warrant or other right to
acquire any such Equity Interests in the Borrower or any Restricted Subsidiary
(including any payment in respect of Equity Interests under a Swap Agreement but
not including any payment under a Swap Agreement to the extent paid or settled
by the issuance of Equity Interests of the Borrower).

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

30



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933.

“Senior Notes” means the following outstanding Senior Notes issued by the
Borrower pursuant to that certain Note Purchase Agreement dated as of
November 15, 2005 and that certain Note Purchase Agreement dated as of
October 2, 2007, as applicable:

(a) 5.38% Series 2005A Senior Notes, Tranche B due November 15, 2015;

(b) 5.48% Series 2005A Senior Notes, Tranche C due November 15, 2017;

(c) 6.27% Series 2007A Senior Notes, Tranche B due October 2, 2016;

(d) 6.36% Series 2007A Senior Notes, Tranche C due October 2, 2017; and

(e) 6.48% Series 2007A Senior Notes, Tranche D due October 2, 2019.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Specified Acquisition” means the acquisition contemplated by that certain
Securities Purchase Agreement dated as of October 16, 2014, by and among CRS
Holdco LLC, the sellers named therein, CRS Seller Representative, LLC, as seller
representative, and Northern White Sand LLC, as the purchaser.

“Specified Acquisition Agreement Representations” means the representations and
warranties made by or with respect to the Acquired Business (as defined in the
Kosmos Acquisition Agreement) in the Kosmos Acquisition Agreement as are
material to the interests of the Lenders (in their capacities as such) only to
the extent that the Borrower (or any of its Affiliates) has the right (taking
into account any applicable cure provisions) to terminate its (or its
Affiliate’s) obligations under the Kosmos Acquisition Agreement or the right to
elect not to consummate the Kosmos Acquisition as a result of a breach of such
representations and warranties in the Kosmos Acquisition Agreement.

 

31



--------------------------------------------------------------------------------

“Specified Disposition” has the meaning set forth in the definition of “Change
in Control.”

“Specified Representations” means the representations and warranties set forth
in Sections 3.01 (solely as it relates to the organization, existence and good
standing of the Borrower), 3.02 (solely as it relates to the corporate power,
due authorization, execution, delivery and performance of the Loan Documents by
the Borrower and the enforceability thereof against the Borrower), 3.03(b)
(solely as it relates to the charter and by-laws of the Borrower), 3.03(c)
(solely as it relates to the Senior Notes or any other debt instrument for
borrowed money of the Borrower or its Subsidiaries in an outstanding principal
amount in excess of $100,000,000), 3.08, 3.12 and 3.15 (solely as it relates to
the use of proceeds of any Loans advanced on the date of closing the Kosmos
Acquisition).

“Specified Transaction” means (a) the Kosmos Acquisition, (b) any incurrence or
repayment of Indebtedness, Liens or Investment that results in a Person becoming
a Subsidiary, (c) any designation of a Subsidiary as a Restricted Subsidiary or
as an Unrestricted Subsidiary, (d) any Permitted Acquisition or similar
permitted Investment, (e) any disposition of all or substantially all of the
assets or Equity Interests of any Subsidiary or any business unit, line of
business or division of the Borrower or Restricted Subsidiary, in each case
whether by merger, consolidation, amalgamation or otherwise, (f) any Investment
constituting an acquisition of assets constituting a business unit, line of
business or division of another Person, (g) any material restructuring of the
Borrower or implementation of any initiative not in the ordinary course of
business and/or (h) any other event that by the terms of the Loan Documents
requires pro forma compliance with a test or covenant hereunder or requires such
test or covenant to be calculated on a pro forma basis.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary thereof
in connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Lliabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D of the Board. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D of the Board or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

32



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Restricted Subsidiary the payment of which is contractually subordinated to
payment of the Obligations.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means, at any time, any Restricted Subsidiary of the
Borrower that is a party to the Subsidiary Guaranty at such time. The Subsidiary
Guarantors on the Effective Date are identified as such in Schedule 3.01 hereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in the form of Exhibit D (including any and all supplements thereto) and
executed by each Subsidiary Guarantor.

“Successor Company” has the meaning set forth in Section 6.03(a)(vii).

“Supported QFC” has the meaning assigned to such term in Section 9.19.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any netting agreement relating to such
Swap Agreements, (a) for any date on or after the date such Swap Agreements have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Agreements, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Swap
Agreements.

 

33



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time related to Swingline Loans other than any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b) if such Lender shall be a Swingline Lender, the aggregate principal amount
of all Swingline Loans made by such Lender outstanding at such time (to the
extent that the other Lenders shall not have funded their participations in such
Swingline Loans).

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans, the use
of the proceeds thereof, the execution, delivery and performance by each
Subsidiary Guarantor of the Subsidiary Guaranty and the issuance of Letters of
Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Unrestricted Subsidiary” means (a) as of the Effective Date, each of the
Subsidiaries identified on Schedule 3.01 hereto as such; provided, that such
Subsidiaries may, after the Effective Date, be re-designated as Restricted
Subsidiaries pursuant to the terms of Section 5.11, (b) any Subsidiary that has
been designated by a Financial Officer of the Borrower as an Unrestricted
Subsidiary pursuant to Section 5.11 subsequent to the Effective Date (and, in
the case of clauses (a) and (b), not subsequently designated as a Restricted
Subsidiary in accordance with such Section) and (c) any subsidiary of an
Unrestricted Subsidiary.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

34



--------------------------------------------------------------------------------

“U.S. Special Resolution Regime” has the meaning assigned to such term in
Section 9.19.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein (including this Agreement) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

35



--------------------------------------------------------------------------------

SECTION 1.04 Accounting Terms; GAAP; Treatment of Unrestricted Subsidiaries; Pro
Forma Calculations. (a) Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, for purposes of calculations made pursuant to the terms
of this Agreement or any other Loan Document, GAAP will be deemed to treat
leases that would have been classified as operating leases in accordance with
GAAP as in effect on the Effective Date in a manner consistent with the
treatment of such leases under GAAP as in effect on the Effective Date,
notwithstanding any modifications or interpretive changes to GAAP that may occur
thereafter.

(b) Except as otherwise agreed, all accounting and financial calculations and
determinations shall be made without consolidating the accounts of Unrestricted
Subsidiaries with those of the Borrower or any Restricted Subsidiary,
notwithstanding that such treatment is inconsistent with GAAP.

(c) All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or, assumption or
reduction of Indebtedness, or other transaction, including any Specified
Transaction, shall in each case be calculated giving pro forma effect thereto
(and, in the case of any pro forma computation made hereunder to determine
whether such acquisition or disposition, or issuance, incurrence or, assumption
or reduction of Indebtedness, or other transaction is permitted to be
consummated hereunder, to any other such transaction (including any Specified
Transaction) consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which

 

36



--------------------------------------------------------------------------------

financial statements shall have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the delivery of any such financial statements, ending with
the last fiscal quarter included in the financial statements referred to in
Section 3.04(a)), and, to the extent applicable, to the historical earnings and
cash flows associated with the assets acquired or disposed of and any related
incurrence, assumption or reduction of Indebtedness. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).

SECTION 1.05 Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions (if any) as shall be reasonably necessary to cause the Obligations
to constitute “senior indebtedness” (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available to holders
of such “senior indebtedness” under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any Subordinated Indebtedness Document and are
further given all such other designations as shall be required under the terms
of such Subordinated Indebtedness Document such that the Administrative Agent
and the Lenders may have and exercise any payment blockage or other remedies
available to holders of “senior indebtedness” under the terms of such
Subordinated Indebtedness Document.

SECTION 1.06 Limited Condition Acquisition; Funds Certain Provisions.

(a) Notwithstanding anything in this Agreement or any Loan Document to the
contrary (including in connection with any calculation made on a pro forma
basis), when calculating (x) any applicable ratio or test, (y) the amount or
availability (including any cap) of the Cumulative Credit or any other basket
based on Consolidated EBITDA, Consolidated Total Assets or Consolidated Tangible
Net Worth, or (z) determining other compliance with this Agreement (including
the determination of compliance with representations and warranties or with any
provision of this Agreement which requires that no Default or Event of Default
has occurred, is continuing or would result therefrom), in each case, in
connection with a Specified Transaction undertaken in connection with the
consummation of a Limited Condition Acquisition, the date of determination of
such ratio, test, availability (including any cap) or any other basket based on
Consolidated EBITDA, Consolidated Total Assets or Consolidated Tangible Net
Worth, and determination of compliance with representations and warranties or
whether any Default or Event of Default has occurred, is continuing or would
result therefrom or compliance with any other applicable covenant shall, at the
option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Acquisition, an “LCA Election”), be deemed
to be (A) the date on which (or on the basis of the financial statements for the
most recently ended Reference Period at the time of) the definitive agreements
for such Limited Condition Acquisition are entered into (including, for the
avoidance of doubt, the date of the Kosmos Acquisition Agreement) or (B) the
date on which such Limited Condition Acquisition is consummated (the “LCA Test
Date”) and, in each case, if, after such ratios, tests, availability (including
any cap) or any other basket or other provisions are measured

 

37



--------------------------------------------------------------------------------

on a pro forma basis after giving effect to such Limited Condition Acquisition
and the other Specified Transactions to be entered into in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) as if
they occurred at the beginning of the applicable Reference Period ending prior
to the LCA Test Date, the Borrower could have taken such action on the relevant
LCA Test Date in compliance with such ratios, tests, availability (including any
caps) and/or any other basket or other provisions, such provisions shall be
deemed to have been complied with. For the avoidance of doubt, if the Borrower
elects to use the LCA Test Date as the applicable date of determination in
accordance with the foregoing, (x) if any of such ratios are exceeded as a
result of fluctuations in such ratio (including due to fluctuations in
Consolidated EBITDA of the Borrower and its Subsidiaries) from the LCA Test Date
to the consummation of the relevant Limited Condition Acquisition, such ratios
and other provisions will not be deemed to have been exceeded as a result of
such fluctuations solely for purposes of determining whether the Limited
Condition Acquisition is permitted hereunder and (y) such ratios and other
provisions shall not be tested at the time of consummation of such Limited
Condition Acquisition or related Specified Transactions. If the Borrower has
made an LCA Election for any Limited Condition Acquisition, then in connection
with any subsequent calculation of any ratio, test, availability (including any
cap), basket or other provision, or determining other compliance with this
Agreement with respect to any other Specified Transaction on or following the
relevant LCA Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition is consummated or the date that the definitive
agreement for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio,
test, availability (including any cap) or basket or provision shall be
calculated on a pro forma basis assuming such Limited Condition Acquisition and
other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated.

(b) During the period from and including the Amendment No. 3 Effective Date and
to and including the date of the consummation of the Kosmos Acquisition and
notwithstanding (i) that any representation given as a condition to the
Amendment No. 3 Effective Date (excluding the Specified Representations and
Specified Acquisition Agreement Representations constituting conditions to
funding as set forth Section 4.02) was incorrect, (ii) any failure by the
Company or any of its subsidiaries to comply with any of the affirmative
covenants, negative covenants or financial covenants (other than as described
below), (iii) that any condition to the Amendment No. 3 Effective Date may be
subsequently determined to not have been satisfied, (iv) the occurrence of any
Event of Default (other than as described below) or (v) any provision to the
contrary in this Agreement, neither the Administrative Agent nor any Lender
shall be entitled to (unless (x) an Event of Default under Sections 7.01(a),
(b), (h) and (i) in respect of the Borrower, in each case, shall have occurred
and is continuing or (y) there has been an amendment, modification or waiver of
any provision or any condition or consent has been granted in the Kosmos
Acquisition Agreement in respect of the Specified Disposition without the prior
written consent of the Lead Arrangers (such consent not to be unreasonably
withheld, delayed, denied or conditioned)) (A) rescind, terminate, accelerate or
cancel any of its Commitments hereunder or exercise any right or remedy
hereunder, (B) refuse to fund any Borrowing hereunder in connection with the
Kosmos Acquisition or (C) exercise any right of set-off or counterclaim. For the
avoidance of doubt, (x) the rights and remedies of the Lenders and the
Administrative Agent with respect to any condition precedent expressly set forth
in Section 4.02 shall not be limited in the event that any such condition
precedent is not satisfied or waived

 

38



--------------------------------------------------------------------------------

on the date of any Borrowing hereunder in connection with the Kosmos Acquisition
and (y) after the funding of any Loans hereunder in connection with the Kosmos
Acquisition, all of the rights, remedies and entitlements of the Administrative
Agent and the Lenders shall be available notwithstanding that such rights,
remedies or entitlements were not available prior to such time as a result of
this paragraph.

SECTION 1.07 Interest Rates; LIBOR Notification. The interest rate on Eurodollar
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate.    The London interbank offered rate is intended
to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.14(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Borrower, pursuant
to Section 2.14(d), of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.14(b), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and
(ii) the implementation of any Benchmark Replacement Conforming Changes pursuant
to Section 2.14(c)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

SECTION 1.08 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.

 

39



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make Revolving Loans to the
Borrower in Dollars from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment or (b) the sum of the total
Revolving Credit Exposures exceeding the Aggregate Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02 Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $1,000,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $1,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of six (6) Eurodollar Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

40



--------------------------------------------------------------------------------

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone or by delivering a written Borrowing Request signed by the Borrower
(a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m., New York
City time, three (3) Business Days before the date of the proposed Borrowing (or
in the case of any Borrowing on the date of the consummation of the Kosmos
Acquisition, one (1) Business Day before the date of such proposed Borrowing) or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the Business Day of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(d) may be given not later than 1:00
p.m., New York City time, on the date of the proposed Borrowing. Such Borrowing
Request shall be irrevocable (provided that the Borrowing Request in connection
with any Borrowing to be made on the date of the consummation of the Kosmos
Acquisition may state that it is conditioned upon the consummation of the Kosmos
Acquisition, in which case such Borrowing Request may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified date of such
Borrowing)) and, if made by telephone, shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

(i) the aggregate principal amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the account(s) to which funds are to be
disbursed.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04 Intentionally Omitted.

SECTION 2.05 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $25,000,000,
(ii) such Swingline Lender’s Revolving Credit Exposure exceeding its Commitment
or (iii) the sum of the total Revolving Credit Exposures exceeding the Aggregate
Commitment; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.

 

41



--------------------------------------------------------------------------------

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 1:00
p.m., New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 4:00 p.m., New York City time, on the
requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

42



--------------------------------------------------------------------------------

SECTION 2.06 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower may request the issuance of Letters of Credit
denominated in Dollars as the applicant thereof for the support of its or its
Subsidiaries’ obligations, in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit, the
proceeds of which would be made available by the Borrower or any of its
Subsidiaries to any Person (i) for the purpose of funding any activity or
business of or with any Sanctioned Person, or in any Sanctioned Country, in
violation of applicable Sanctions or (ii) in any other manner that would result
in a violation of applicable Sanctions by any party to this Agreement. The
Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the support of any Subsidiary’s obligations as
provided in the first sentence of this paragraph, the Borrower will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Borrower hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such a Subsidiary that is an account party in respect of any such
Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions;
Auto-Extension Letters of Credit.

(i) To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit, provided that no provision in such
application shall be deemed effective to the extent such provision contains,
provides for, or requires, representations, warranties, covenants, security
interests, Liens, indemnities, reimbursements of costs or expenses, events of
default, remedies, or standards of care or to the extent such provision
conflicts or is inconsistent with this Agreement. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the amount of the LC Exposure shall not exceed
$40,000,000, (ii) no Lender’s Revolving Credit Exposure shall exceed its
Commitment and (iii) the sum of the total Revolving Credit Exposures shall not
exceed the Aggregate Commitment.

 

43



--------------------------------------------------------------------------------

(ii) If the Borrower so requests in any applicable notice requesting the
issuance of a Letter of Credit, the Issuing Bank may, in its sole discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the Issuing Bank to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the Issuing Bank, the Borrower shall not be required to
make a specific request to the Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Bank to permit the extension
of such Letter of Credit at any time to an expiry date in compliance with
paragraph (c) of this Section; provided, however, that the Issuing Bank shall
not permit any such extension if (A) the Issuing Bank has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of this Section 2.06 or otherwise), or (B) it has
received notice on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the Issuing Bank not to permit such extension.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is six months after the Maturity Date; provided however, that with respect
to each Letter of Credit with an expiry date beyond the Maturity Date, the
Borrower shall pledge to the Administrative Agent cash collateral in the amount,
at the time and in the manner provided for in Section 2.06(j).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each

 

44



--------------------------------------------------------------------------------

Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the amount equal to such LC
Disbursement not later than (i) 1:00 p.m., New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or
(ii) if such notice has not been received by the Borrower prior to such time on
such date, then not later than 1:00 p.m., New York City time, on the Business
Day immediately following the day that the Borrower receives such notice, if
such notice is not received prior to such time on the day of receipt; provided
that, if such LC Disbursement is not less than $1,000,000, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in a principal amount equal to the amount of such LC
Disbursement and, to the extent so financed, the Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance

 

45



--------------------------------------------------------------------------------

whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans and such interest shall be
due and payable on the date when such reimbursement is payable; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

 

46



--------------------------------------------------------------------------------

(i) Replacement of Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII. If
the Borrower is required to deposit cash collateral pursuant to Section 2.11
because the Revolving Credit Exposures exceed the total Commitments, the
Borrower shall deposit cash collateral in the LC Collateral Account in an
aggregate amount equal to such excess plus any accrued and unpaid interest
thereon. If the Borrower is required to pledge cash collateral pursuant to
clause (c) of this Section, then on or before the date that is 90 days prior to
the Maturity Date, the Borrower shall deposit in the LC Collateral Account an
amount in cash equal to the aggregate LC Exposure for all Letters of Credit that
have expiry dates past the Maturity Date plus any accrued and unpaid interest
thereon. Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the Obligations. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not

 

47



--------------------------------------------------------------------------------

applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days after all Events of Default have been cured or waived. If the
Borrower is required to provide an amount of cash collateral hereunder to secure
Letters of Credit with expiry dates beyond the Maturity Date, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after the Letter of Credit with the latest expiry date
has expired if as of such date no further Letters of Credit are outstanding and
all LC Disbursements have been reimbursed. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the fact that the
Revolving Credit Exposure exceeds the total Commitments, such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days after the date when the Revolving Credit Exposures no longer
exceed the total Commitments.

SECTION 2.07 Funding of Borrowings. Each Lender shall make each Revolving Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders, it being understood that Swingline Loans shall be made as
provided in Section 2.05. The Administrative Agent will make such Revolving
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account designated by the Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with this Section 2.07 and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to such Borrowing. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

SECTION 2.08 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Borrowings of Swingline Loans, which may not be converted or continued.

 

48



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone or by delivering a written
Interest Election Request signed by the Borrower by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such Borrowing Request shall be
irrevocable and, any if made by telephone, shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request signed by the Borrower. Notwithstanding any contrary provision herein,
this Section shall not be construed to permit the Borrower to elect an Interest
Period for Eurodollar Loans that does not comply with Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

 

49



--------------------------------------------------------------------------------

SECTION 2.09 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures would exceed the
Aggregate Commitment.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

SECTION 2.10 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is the 15th or the last day of a calendar
month and is at least two (2) Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding and the proceeds of any such
Revolving Borrowings shall be applied by the Administrative Agent to repay any
Swingline Loans outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

50



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the Obligations.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in substantially the form
attached hereto as Exhibit G. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

SECTION 2.11 Prepayment of Loans. The Borrower shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, subject to
prior notice in accordance with the provisions of this Section 2.11. Each
optional prepayment of the Loans shall be in an amount that is an integral
multiple of $100,000 and not less than $1,000,000. The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by written notice (promptly followed by telephonic
confirmation of such request) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 1:00 p.m., New
York City time, three (3) Business Days before the date of prepayment, (ii) in
the case of prepayment of an ABR Revolving Borrowing, not later than 1:00 p.m.,
New York City time, one (1) Business Day before the date of prepayment or
(iii) in the case of prepayment of a Swingline Loan, not later than 1:00 p.m.,
New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each prepayment of a Revolving Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments pursuant to Section 2.16. If at any time the sum of
the aggregate principal amount of all of the Revolving Credit Exposures exceeds
the Aggregate Commitment, the Borrower shall promptly (and, in any event, within
one (1) Business Day), upon notice of such excess being given to the Borrower by
the Administrative Agent, repay Borrowings (and the Borrower shall not be
required to comply with the notice requirements set forth in this Section 2.11
with respect to any such repayment) and/or cash collateralize LC Exposure
pursuant to Section 2.06(j), as applicable, in an aggregate principal amount
sufficient to eliminate such excess.

 

51



--------------------------------------------------------------------------------

SECTION 2.12 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Rate on the
daily amount of the unused Commitment of such Lender during the Availability
Period. Accrued commitment fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the
Effective Date. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). For purposes of computing commitment
fees, a Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Loans and LC Exposure of such Lender (and the Swingline Exposure of
such Lender shall be disregarded for such purpose).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to such Lender’s participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to the Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by the
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand therefor (or such longer period of time as the
Issuing Bank may agree to in its sole discretion). All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

 

52



--------------------------------------------------------------------------------

SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Revolving Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(ai) the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including because the LIBO Screen Rate is not available or published
on a current basis), for such Interest Period; provided that no Benchmark
Transition Event shall have occurred at such time or

 

53



--------------------------------------------------------------------------------

(bii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid on the last day of the then
current Interest Period applicable thereto and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event or any Early Opt-in
Election will become effective at 5:00 p.m. on the fifth (5th) Business Day
after the Administrative Agent has posted such proposed amendment to all Lenders
and the Borrower, so long as the Administrative Agent has not received, by such
time, written notice of objection to such proposed amendment from Lenders
comprising the Required Lenders; provided that, with respect to any proposed
amendment in connection with a Benchmark Transition Event containing any
SOFR-Based Rate, the Lenders shall be entitled to object only to the Benchmark
Replacement Adjustment contained therein (if any). No replacement of LIBO Rate
with a Benchmark Replacement will occur prior to the applicable Benchmark
Transition Start Date.

(c) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent and the Borrower will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

(d) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.14, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.14.

 

54



--------------------------------------------------------------------------------

(e) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Revolving Borrowing to, or continuation of any Revolving
Borrowing as, a Eurodollar Borrowing shall be ineffective and (ii) if any
Borrowing Request requests a Eurodollar Revolving Borrowing, such Borrowing
shall be made as an ABR Borrowing.

SECTION 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise,
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

 

55



--------------------------------------------------------------------------------

(c) A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the basis for, the calculation of and the amount or amounts necessary to
compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(e) Illegality. If, on or after the Effective Date, any Change in Law shall make
it unlawful or impossible for any Lender (or its applicable lending office) to
make, maintain or fund its Eurodollar Loans and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Borrower, whereupon until such Lender
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Loans, or to continue or convert outstanding Loans as or into
Eurodollar Loans, shall be suspended. Before giving any notice to the
Administrative Agent pursuant to this Section 2.15(e), such Lender shall
designate a different lending office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. If such notice is given, each Eurodollar Loan of
such Lender then outstanding shall be converted to an ABR Loan either (i) on the
last day of the then current Interest Period applicable to such Eurodollar Loan,
if such Lender may lawfully continue to maintain and fund such Loan as a
Eurodollar Loan to such day, or (ii) immediately, if such Lender shall determine
that it may not lawfully continue to maintain and fund such Loan as a Eurodollar
Loan to such day. Interest and principal on any such ABR Loan shall be payable
on the same dates as, and on a pro rata basis with, the interest and principal
payable on the related Eurodollar Loans of the other Lenders.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11 and is revoked in
accordance therewith) or (d) the

 

56



--------------------------------------------------------------------------------

assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
(other than, in the case of a claim for compensation based on the failure to
borrow as specified in clause (c) above, any Lender whose failure to make a Loan
required to be made by it hereunder has resulted in such failure to borrow) for
the loss, cost and expense attributable to such event. Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth in reasonable detail the basis for and any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

SECTION 2.17 Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted

 

57



--------------------------------------------------------------------------------

from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (1) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(i) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

58



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

 

59



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this

 

60



--------------------------------------------------------------------------------

paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
the Issuing Bank and the term “applicable law” includes FATCA.

(j) Certain FATCA Matters. For purposes of determining withholding Taxes imposed
under FATCA, from and after the effective date of the Agreement, the Borrower
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans and Commitments as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.471-2(b)(2)(i).

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:00
p.m., New York City time on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, Floor L2, Chicago, Illinois 60603,
except payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it and any
payments received under the terms of the Subsidiary Guaranty for the account of
any other Person to the appropriate recipient promptly following receipt
thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments hereunder shall be made
in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

61



--------------------------------------------------------------------------------

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03 or 2.05, as
applicable, and (ii) the Administrative Agent to charge any deposit account of
the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents. The Administrative Agent shall promptly (and, in any
event, within one (1) Business Day) notify the Borrower of any action taken by
the Administrative Agent under this clause (c).

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

62



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07, 2.18(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(a) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative

 

63



--------------------------------------------------------------------------------

Agent, the Issuing Bank and the Swingline Lender, in each case to the extent the
consent of such Person is required under Section 9.04(b), which consent (or
consents) shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
Each party hereto agrees that an assignment and delegation required pursuant to
this paragraph may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto.

SECTION 2.20 Expansion Option. The Borrower may from time to time elect to
increase the Commitments in minimum increments of $10,000,000 (and in integral
multiples of $5,000,000 in excess thereof) so long as, after giving effect
thereto, the aggregate amount of such increases does not exceed $250,000,000.
The Borrower may arrange for any such increase to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Commitments or extend
Commitments, as the case may be; provided that (i) each Augmenting Lender shall
be subject to the approval of the Administrative Agent, to the extent the
approval of the Administrative Agent would be required to effect an assignment
to such Augmenting Lender under Section 9.04(b), (ii) no Ineligible Institution
may be an Augmenting Lender and (iii) (x) in the case of an Increasing Lender,
the Borrower and such Increasing Lender execute an agreement substantially in
the form of Exhibit B hereto (an “Increasing Lender Supplement”), and (y) in the
case of an Augmenting Lender, the Borrower and such Augmenting Lender execute an
agreement substantially in the form of Exhibit C hereto (an “Augmenting Lender
Supplement”). No consent of any Lender (other than the Lenders participating in
the increase) shall be required for any increase in Commitments pursuant to this
Section 2.20. Increases and new Commitments created pursuant to this
Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) shall become effective under this paragraph unless, subject to
Section 1.06, (i) on the proposed date of the effectiveness of such increase,
there shall be no Event of Default that has occurred and is continuing and
(ii) the Administrative Agent shall have received documents consistent with
those delivered on the Effective Date as to the corporate power and authority of
the Borrower to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Commitments, (i) each relevant Lender
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
such increase and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans of all the

 

64



--------------------------------------------------------------------------------

Lenders to equal its Applicable Percentage of such outstanding Revolving Loans,
and (ii) the Borrower shall be deemed to have repaid and reborrowed all
outstanding Revolving Loans as of the date of any increase in the Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the Borrower,
in accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurodollar Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.16 if the deemed payment occurs
other than on the last day of the related Interest Periods. Nothing contained in
this Section 2.20 shall constitute, or otherwise be deemed to be, a commitment
on the part of any Lender to increase its Commitment hereunder at any time.

SECTION 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of all Lenders or each directly affected Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition thereof) shall be reallocated among the Lenders that are
not Defaulting Lenders (the “non-Defaulting Lenders”) in accordance with their
respective Applicable Percentages but only to the extent that the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Swingline Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above) and (y) second, cash collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

 

65



--------------------------------------------------------------------------------

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the non-Defaulting Lenders pursuant
to Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
non-Defaulting Lender hereunder, all letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.21(c), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a reasonable, good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage;
provided that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.

 

66



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers; Subsidiaries. Each of the Borrower and its
Restricted Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite
corporate, limited liability company or limited partnership power and authority,
as the case may be, to carry on its business as now conducted and, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. As of the date hereof, Schedule 3.01 hereto identifies each
Subsidiary, noting whether such Subsidiary is a Subsidiary Guarantor, a Material
Subsidiary or an Unrestricted Subsidiary, the jurisdiction of its organization
and the percentage of issued and outstanding shares of each class of its Equity
Interests owned by the Borrower and the other Subsidiaries.

SECTION 3.02 Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate, limited liability company or limited partnership powers,
as the case may be, and have been duly authorized by all necessary corporate,
limited liability company or limited partnership actions, as the case may be,
and, if required, actions by equity holders. The Loan Documents to which each
Loan Party is a party have been duly executed and delivered by such Loan Party
and constitute a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect (except for (i) any reports required to be
filed by the Borrower with the SEC pursuant to the Securities Exchange Act of
1934, or (ii) those that may be required from time to time in the ordinary
course of business that may be required to comply with certain covenants
contained in the Loan Agreements), (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Restricted Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon the Borrower or any of its
Restricted Subsidiaries (including the Note Purchase Agreements executed in
connection with the Senior Notes) or its assets, or give rise to a right
thereunder to require any material payment to be made by the Borrower or any of
its Restricted Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Restricted
Subsidiaries.

 

67



--------------------------------------------------------------------------------

SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2013 reported on by Ernst & Young, independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended June 30, 2014, certified by its chief financial officer.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

(b) Since December 31, 2013, there has been no material adverse change in the
business, assets, results of operations, or financial condition of the Borrower
and its Subsidiaries, taken as a whole.

SECTION 3.05 Properties. (a) Each of the Borrower and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to the business of the Borrower and the
Restricted Subsidiaries, taken as a whole, except for Liens permitted hereby and
except where the failure to have such title or leasehold interest, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

(b) Each of the Borrower and its Restricted Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property, the failure to own or be licensed to use could reasonably be expected
to result in a Material Adverse Effect, and the use thereof by the Borrower and
its Restricted Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06 Litigation; Environmental and Labor Matters. (a) There are no
actions, suits or proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Responsible
Officer of the Borrower, threatened against or affecting the Borrower or any of
its Restricted Subsidiaries (i) as to which there is a reasonable expectation of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement or the Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Restricted Subsidiaries (i) has
failed to comply with any applicable Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any applicable
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

68



--------------------------------------------------------------------------------

SECTION 3.07 Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments (including the Note Purchase Agreements
executed in connection with the Senior Notes) binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08 Investment Company Status. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.09 Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves with
respect thereto or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10 ERISA. As to the Borrower and its Restricted Subsidiaries, no ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11 Disclosure. Neither the Lender Presentation nor any of the other
reports, financial statements, certificates or other written information (other
than information of a global economic or industry nature) furnished by or on
behalf of the Borrower or any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other written information so
furnished) contained as of the date such reports, financial statements,
certificates or other written information were so furnished, any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projections,
estimates, pro forma financial information and forward-looking statements, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by it to be reasonable at the time.

SECTION 3.12 Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used by the Borrower or any Subsidiary, whether
directly or indirectly, for any purpose that entails a violation of Regulation
T, U or X of the Board.

SECTION 3.13 Liens. There are no Liens on any of the real or personal properties
of the Borrower or any Restricted Subsidiary except for Liens permitted by
Section 6.02.

SECTION 3.14 No Default. No Default or Event of Default has occurred and is
continuing.

 

69



--------------------------------------------------------------------------------

SECTION 3.15 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and directors and, to the
knowledge of the Borrower, its employees and its agents that act or will act in
any capacity in connection with the credit facility established hereby
(including, without limitation, with respect to the proceeds thereof and the
Transactions contemplated hereby), are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects. None of (a) the Borrower, any
Subsidiary or, to the knowledge of the Borrower or such Subsidiary, any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or other
Transactions will violate any Anti-Corruption Law or applicable Sanctions,
including in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 3.16 Indebtedness. The Borrower has no Indebtedness except as permitted
by Section 6.01.

SECTION 3.17 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The effectiveness of this Agreement to amend and
restate the Existing Agreement and the obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) The Administrative Agent shall have received (i) from each party hereto, a
counterpart of this Agreement signed on behalf of such party (or written
evidence satisfactory to the Administrative Agent that such party has signed
such a counterpart, which may include telecopy or electronic transmission of a
signed signature page hereto), (ii) from each party thereto, a counterpart of
the Subsidiary Guaranty signed on behalf of such party (or written evidence
satisfactory to the Administrative Agent that such party has signed such a
counterpart, which may include telecopy or electronic transmission of a signed
signature page thereto) and (iii) from the Borrower, a counterpart of any
promissory note requested by any Lender pursuant to Section 2.10(d) reasonably
in advance of the Effective Date (or written evidence satisfactory to the
Administrative Agent that the Borrower has signed such a counterpart, which may
include telecopy or electronic transmission of a signed signature page thereto);

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Baker Botts L.L.P., counsel for the Loan Parties, and (ii) in-house
legal counsel for the Loan Parties, in each case, covering such matters relating
to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinions.

 

70



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received certificates of the secretary
or an assistant secretary of each Loan Party (or, if any Loan Party does not
have a secretary or assistant secretary, any other Person duly authorized to
execute such a certificate on behalf of such Loan Party), certifying as to
(i) specimen signatures of the persons authorized to execute Loan Documents to
which such Loan Party is a party, (ii) copies of resolutions of the board of
directors or other appropriate governing body of such Loan Party authorizing the
execution and delivery of the Loan Documents to which it is a party and
(iii) copies of such Loan Party’s constituent organizational documents.

(d) The Administrative Agent shall have received, for each Loan Party, a
certificate of good standing (or the equivalent) from the appropriate governing
agency of such Loan Party’s jurisdiction of organization (to the extent the
concept of good standing is applicable in such jurisdiction).

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, certifying (i) that the representations and warranties
contained in Article III are true and correct as of such date and (ii) that no
Default or Event of Default has occurred and is continuing as of such date.

(f) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary, or
in the reasonable discretion of the Administrative Agent advisable, in
connection with the Transactions have been obtained and are in full force and
effect.

(g) The Lenders, the Administrative Agent and the Arranger shall have received
all fees and other amounts due and payable by the Borrower on or prior to the
Effective Date hereunder or under that certain Fee Letter, dated as of
October 9, 2014, by and among JPMorgan Chase Bank, N.A., J.P. Morgan Securities
LLC and the Borrower, including, to the extent invoiced on or prior to the
Effective Date, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

(h) The Administrative Agent shall have received all unpaid interest and fees
accrued under the Existing Agreement through the Effective Date and all other
fees, expenses and other charges outstanding thereunder (including all amounts
due under Section 2.15 thereof arising as a result of the termination of all
interest periods thereunder on the Effective Date).

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

71



--------------------------------------------------------------------------------

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions (subject, in all respects to the terms of Section 1.06, if such
Borrowing is in connection with the Kosmos Acquisition):

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects), on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent any such representation or warranty is stated
to relate solely to an earlier date, in which case such representation or
warranty shall be true and correct in all material respects (except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects) on and as of such earlier date.; provided that, if
such Borrowing is in connection with the Kosmos Acquisition then only the
Specified Representations and Specified Acquisitions Agreement Representations
shall be true and correct in all material respects (except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects); provided, further that to the extent that any of
the Specified Representations are qualified by or subject to a “material adverse
effect”, “material adverse change” or similar term or qualification, the
definition thereof shall be the definition of Kosmos Acquisition Agreement
Material Adverse Effect for purposes of any such representations and warranties
made or deemed made on, or as of, the date of such Borrowing in connection with
the Kosmos Acquisition (or any date prior thereto).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing; provided that, if such Borrowing is in connection with the Kosmos
Acquisition, then only Events of Default under Sections 7.01(a), (b), (h) and
(i) in respect of the Borrower, in each case, shall not have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 4.03 Effective Date Adjustments. If as a result of the amendment to the
amount of the Commitments under the Existing Agreement contemplated hereby and
the addition of new Lenders hereunder, any outstanding Revolving Loans are not
be held pro rata in accordance with the new Commitments as of the Effective
Date, then on the Effective Date, the Lenders shall make advances among
themselves (either directly or through the Administrative Agent) so that after
giving effect thereto the Revolving Loans will be held by the Lenders, pro rata
in accordance with their respective Commitments. Any advances made under this
Section 4.03 by a Lender shall be deemed to be a purchase of a corresponding
amount of the Revolving Loans of the Lender or Lenders who shall receive such
advances.

 

72



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until Facility Termination, the Borrower covenants and agrees with the Lenders
that:

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within 105 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit, other than with respect to or resulting from a maturity of any Loans
under this Agreement occurring within one (1) year from the time such opinion is
delivered) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within fifty (50) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 5.09 and 6.11 and (iii) stating whether any change in
GAAP or in the application thereof which has affected or will affect the
Borrower’s financial statements has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;

 

73



--------------------------------------------------------------------------------

(e) promptly following any request therefor, (i) such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request; and and
(ii) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation; and

(f) concurrently with any delivery of the consolidated financial statements
under paragraph (a) or (b) above, if as of the date of such financial
statements, there are any Unrestricted Subsidiaries, the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries from such consolidated financial
statements.

Documents required to be delivered pursuant to clauses (a), (b) and (d) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that, except in the case of clause (d), the Borrower shall notify
(which may be by telecopy or electronic transmission) the Administrative Agent
of the filing of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent notice of the following, promptly upon any Responsible
Officer of the Borrower obtaining knowledge thereof:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Restricted Subsidiary thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement in
writing of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

74



--------------------------------------------------------------------------------

SECTION 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03. The
Borrower will, and will cause each of its Restricted Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect all the rights, licenses, permits, privileges and franchises used in
the normal conduct of its business, except for such rights, licenses, permits,
privileges and franchises the failure to preserve, renew or keep effective could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Restricted Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Restricted Subsidiaries to, (a) keep and maintain all its
property in good working order and condition, ordinary wear and tear excepted,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

SECTION 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities to the extent necessary
to permit financial statements to be prepared in conformity with GAAP. The
Borrower will, and will cause each of its Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times during
normal business hours and as often as reasonably requested; provided that (i) so
long as no Event of Default has occurred and is continuing, the Borrower shall
not be required to reimburse the Administrative Agent for the costs and expenses
of more than one inspection per calendar year and (ii) the Borrower shall have
the right to be present during discussions with accountants. The Borrower
acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain reports pertaining
to the Borrower and its Restricted Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders.

SECTION 5.07 Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Restricted Subsidiaries to, comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property (including without limitation Environmental
Laws), except where the failure to do so,

 

75



--------------------------------------------------------------------------------

individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions, and will cause each Restricted
Subsidiary to, comply with all agreements, contracts, and instruments binding on
it or affecting its properties or business, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08 Use of Proceeds.

(a) The proceeds of the Loans will be used for general corporate purposes, of
the Borrower and its Subsidiaries, including to refinance debt, make and pay
dividends and distributions, to finance working capital needs, to make
acquisitions and for other investments of the Borrower and its Subsidiaries, in
each case as otherwise permitted hereunder.

(b) The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use and shall cause its Subsidiaries not to use, the proceeds
of any Borrowing or Letter of Credit in any manner that would result in the
representations and warranties set forth in Section 3.12 or the last sentence of
Section 3.15 becoming untrue.

SECTION 5.09 Additional Subsidiary Guarantors.

(a) If, as of the end of any fiscal quarter of the Borrower for which Financials
have been delivered hereunder, there shall exist any Material Subsidiary that is
not already a Subsidiary Guarantor (each, a “New Material Subsidiary”), within
fifty (50) days after the date on which Financials for such quarter are required
to be delivered hereunder (or such longer period of time as the Administrative
Agent may agree to in its sole discretion), the Borrower shall cause such New
Material Subsidiary to (A) become a Subsidiary Guarantor by executing and
delivering to the Administrative Agent a joinder agreement substantially in the
form of Exhibit A to the Subsidiary Guaranty and (B) execute and/or deliver such
other documentation of the types described under Sections 4.01(c) and (d) as the
Administrative Agent may reasonably request to evidence such New Material
Subsidiary’s authority to enter into the Subsidiary Guaranty and become a
Subsidiary Guarantor.

(b) If, as of the end of any fiscal quarter of the Borrower for which Financials
have been delivered hereunder, the aggregate amount of Consolidated EBITDA for
the period of four consecutive fiscal quarters then ended or Consolidated Total
Assets as of the end of such quarter, in each case, attributable to all
Restricted Subsidiaries (other than any Receivables Entity or any Restricted
Subsidiary that is organized under the laws of any jurisdiction other than the
United States of America, any state or commonwealth thereof or the District of
Columbia) that are not Subsidiary Guarantors, exceeds fifteen percent (15%) of
Consolidated EBITDA for such period or fifteen percent (15%) of Consolidated
Total Assets as of such date, within fifty (50) days after the date on which
Financials for such quarter are required to be delivered hereunder (or such
longer period of time as the Administrative Agent may agree to in its sole
discretion), the Borrower shall cause such additional Restricted Subsidiaries as
may be necessary to eliminate such excess to (A) become Subsidiary Guarantors by
executing and delivering to the Administrative Agent a joinder agreement
substantially in the form of Exhibit A to the

 

76



--------------------------------------------------------------------------------

Subsidiary Guaranty and (B) execute and/or deliver such other documentation of
the types described under Sections 4.01(c) and (d) as the Administrative Agent
may reasonably request to evidence each such Restricted Subsidiary’s authority
to enter into the Subsidiary Guaranty and become a Subsidiary Guarantor.

(c) Notwithstanding the foregoing no Receivables Entity, nor any Restricted
Subsidiary that is organized under the laws of any jurisdiction other than the
United States of America, any state or commonwealth thereof or the District of
Columbia, shall be required to become a Subsidiary Guarantor.

(d) The Borrower will cause any Subsidiary which guarantees any (i) Debt
Facility of the Borrower or any Subsidiary Guarantor with an aggregate principal
amount or commitments of $50,000,000 or greater or (ii) any Capital Markets Debt
to, within 60 days of the incurrence of such guarantee to (A) become a
Subsidiary Guarantor by executing and delivering to the Administrative Agent a
joinder agreement substantially in the form of Exhibit A to the Subsidiary
Guaranty and (B) execute and/or deliver such other documentation of the types
described under Sections 4.01(c) and (d) as the Administrative Agent may
reasonably request to evidence such Subsidiary’s authority to enter into the
Subsidiary Guaranty and become a Subsidiary Guarantor.

SECTION 5.10 Further Assurances. The Borrower will execute, and will cause each
Subsidiary Guarantor to execute, any and all further documents, agreements and
instruments, and take all such further actions, which may be required under any
applicable law, or which either the Administrative Agent or the Required Lenders
may reasonably request, to effectuate the Transactions.

SECTION 5.11 Designation of Subsidiaries.

(a) Any Financial Officer, on behalf of the Borrower, may, at any time from and
after the Effective Date, designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower shall be in compliance with the
covenants set forth in Section 6.11 on a pro forma basis, (iii) such designation
complies with Section 6.04, (iv) no Restricted Subsidiary may be designated as
an Unrestricted Subsidiary and if such Subsidiary guarantees any (A) Debt
Facility of the Borrower or any Subsidiary Guarantor with an aggregate principal
amount or commitments of $50,000,000 or greater or (B) any Capital Markets Debt
and (v) no Restricted Subsidiary may be designated as an Unrestricted Subsidiary
on more than two (2) occasions if it was previously designated as an
Unrestricted Subsidiary (including any such designation as of the Effective
Date). The designation of any Restricted Subsidiary as an Unrestricted
Subsidiary after the Effective Date shall constitute an Investment by the
Borrower or the applicable Restricted Subsidiary therein at the date of
designation in an amount equal to the fair market value of the Borrower’s or the
applicable Restricted Subsidiary’s Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Borrower or the applicable Restricted Subsidiary in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of the Borrower’s or such
Restricted Subsidiary’s Investment in such Subsidiary.

 

77



--------------------------------------------------------------------------------

(b) A designation of a Restricted Subsidiary as an Unrestricted Subsidiary shall
automatically and unconditionally release such Restricted Subsidiary from its
guaranty of the Obligations (if any then exists) and it shall no longer
constitute a Subsidiary Guarantor. The Borrower may, at its cost and expense,
request that the Administrative Agent execute a separate guaranty release
instrument to further evidence any guaranty release effected by this paragraph
(b).

(c) As of the Effective Date, the Borrower hereby designates each of its
Subsidiaries listed on Schedule 3.01 as an “Unrestricted Subsidiary” as an
Unrestricted Subsidiary.

ARTICLE VI

Negative Covenants

Until Facility Termination, the Borrower covenants and agrees with the Lenders
that:

SECTION 6.01 Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness (a) existing on the date hereof and set forth in Schedule 6.01
and refinancings, refundings, extensions, renewals and replacements of any such
Indebtedness does not increase the outstanding principal amount thereof (except
by the amount of any accrued interest and premiums with respect to such
Indebtedness and transaction costs and expenses in connection with such
refinancing, refunding, extension, renewal or replacement) and (b) incurred in
connection with the Kosmos Acquisition in an aggregate principal amount of up to
$665,000,000;

(c) Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary (it
being understood, for the avoidance of doubt, that the extension of any loan or
advance to any Foreign Restricted Subsidiary shall be subject to the
restrictions set forth in Section 6.04(d));

(d) Guaranties by the Borrower of Indebtedness of any Restricted Subsidiary and
by any Restricted Subsidiary of Indebtedness of the Borrower or any other
Restricted Subsidiary (it being understood, for the avoidance of doubt, that any
such Guaranties of Indebtedness of a Foreign Restricted Subsidiary shall be
subject to the restrictions set forth in Section 6.04(d)).

(e) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction, or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and

 

78



--------------------------------------------------------------------------------

refinancings, refundings, extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(except by the amount of any accrued interest and premiums with respect to such
Indebtedness and transaction costs and expenses in connection with such
refinancing, refunding, extension, renewal or replacement);

(f) (i) Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary, and (ii) Indebtedness incurred or assumed in
connection with an acquisition of property permitted hereunder, provided that
such Indebtedness exists at the time such acquisition is consummated and is not
created in contemplation of or in connection with such acquisition, and in each
case, refinancings, refundings, extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(except by the amount of any accrued interest and premiums with respect to such
Indebtedness and transaction costs and expenses in connection with such
refinancing, refunding, extension, renewal or replacement);

(g) Guaranties by the Borrower or any Restricted Subsidiary of Indebtedness or
other obligations of any Unrestricted Subsidiary to the extent permitted by
Sections 6.04(k) and 6.06;

(h) Indebtedness of the Borrower or any Subsidiary incurred pursuant to
Permitted Receivables Facilities; provided that the Attributable Receivables
Indebtedness thereunder shall not exceed an aggregate amount of $75,000,000 at
any time outstanding;

(i) Indebtedness arising in connection with Swap Agreements permitted by
Section 6.05;

(j) Indebtedness for borrowed money owed by Restricted Subsidiaries, provided
that: (i) the aggregate outstanding principal amount of all the Indebtedness for
borrowed money owed by the Restricted Subsidiaries on a consolidated basis
(including that permitted under other clauses of this Section 6.01, but
excluding the Indebtedness permitted under clauses (a), (h), (p)(i) and (p)(ii)
of this Section 6.01) does not exceed at any time an amount equal to 15% of the
Consolidated Tangible Net Worth of the Borrower;

(k) Indebtedness incurred in the ordinary course of business with respect to
surety bonds, appeal bonds, bid bonds, performance bonds, return-of-money bonds,
performance guarantees and other similar obligations;

(l) Indebtedness constituting obligations to reimburse worker’s compensation
insurance companies for claims paid by such companies on Borrower’s or a
Restricted Subsidiaries’ behalf in accordance with the policies issued to
Borrower and the Restricted Subsidiaries;

(m) Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of the financing of insurance premiums incurred in the ordinary
course of business;

 

79



--------------------------------------------------------------------------------

(n) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business;

(o) Indebtedness arising from agreements of the Borrower or any of its
Restricted Subsidiaries providing for indemnification, holdback, adjustment of
purchase price, earn-out or similar obligations, in each case, incurred or
assumed in connection with an acquisition of property or disposition of property
permitted pursuant to Section 6.03; and

(p) The following Indebtedness and any refinancings, refunding, renewals or
extensions thereof, in addition to the other Indebtedness permitted by this
Section, as long as, subject to Section 1.06, on the date of the incurrence of
any of the Indebtedness described below in this clause: (A) no Default exists or
would result therefrom; (B) with respect to clause (iii) below only, the
limitations on Restricted Subsidiary Indebtedness under clause (j) of this
Section 6.01 are not exceeded; and (C) the Borrower is and, on a pro forma basis
after giving effect to such Indebtedness, will be, in compliance with the
financial covenants set forth in Sections 6.11 of this Agreement:

(i) Indebtedness of a Restricted Subsidiary who is a general partner of a Joint
Venture arising for Indebtedness incurred by the Joint Venture as a result of
the fact that the Restricted Subsidiary is the general partner of the Joint
Venture;

(ii) Indebtedness incurred by the Borrower and the guaranty thereof by the
Subsidiary Guarantors; and

(iii) in the event an Unrestricted Subsidiary that is designated as such on the
Effective Date is subsequently designated as a Restricted Subsidiary pursuant to
the terms hereof, the Indebtedness of such Unrestricted Subsidiary outstanding
as of the Effective Date and any refinancings, refundings, extensions, renewals
or replacements of such Indebtedness with Indebtedness of a similar type that
does not increase the outstanding principal amount thereof (except by the amount
of any accrued interest and premiums with respect to such Indebtedness and
transaction costs and expenses in connection with such refinancing, refunding,
extension, renewal or replacement).

The accrual of interest, the accretion of accreted value, the accretion or
amortization of original issue discount and the payment of interest in the form
of additional Indebtedness shall not be deemed to be an incurrence of
Indebtedness for purposes of this Section 6.01.

SECTION 6.02 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) (i) Liens (if any) securing the Obligations and (ii) Permitted Encumbrances;

 

80



--------------------------------------------------------------------------------

(b) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and refinancings, refundings,
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (except by the amount of any accrued
interest and premiums with respect to such Indebtedness and transaction costs
and expenses in connection with such refinancing, refunding, extension, renewal
or replacement);

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to or within ninety
days after the time such Person becomes a Subsidiary; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall
not apply to any other property or assets of the Borrower or any Subsidiary
(except improvements or proceeds of such property) and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
refinancings, refundings, extensions, renewals and replacements thereof that do
not increase the outstanding principal amount thereof (except by the amount of
any accrued interest and premiums with respect to such Indebtedness and
transaction costs and expenses in connection with such refinancing, refunding,
extension, renewal or replacement);

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 6.01(e), (ii) such security interests
and the Indebtedness secured thereby are incurred prior to or within ninety
(90) days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Restricted Subsidiary;

(e) Liens on Permitted Receivables Facility Assets arising under Permitted
Receivables Facilities;

(f) (i) Liens arising out of pledges or deposits made in the ordinary course of
business of the Borrower and the Subsidiaries to secure the performance of bids,
tenders, insurance or other contracts (other than for the repayment of borrowed
money) or to secure statutory obligations, surety or appeal bonds or indemnity,
performance or other similar bonds and (ii) Liens solely on cash earnest money
deposits made in connection with any letter of intent or purchase agreement in
connection with an Investment permitted hereunder; and

(g) Liens, in addition to those permitted by the other clauses of this Section,
provided that the aggregate market value of the property and assets encumbered
by all Liens incurred under the permissions of this clause (g) shall not exceed
$30,000,000 and the aggregate principal amount of the Indebtedness secured by
all such Liens does not exceed $30,000,000.

SECTION 6.03 Fundamental Changes and Asset Sales.

 

81



--------------------------------------------------------------------------------

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all of its assets, or all
or substantially all of the Equity Interests of any of its Restricted
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that:

(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;

(ii) any Restricted Subsidiary may merge into (i) the Borrower or (ii) one or
more Restricted Subsidiaries (provided that when a Restricted Subsidiary that is
a Loan Party is merging with a Restricted Subsidiary, the Loan Party shall be
the surviving entity);

(iii) the Borrower or any Restricted Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to the Borrower or
any Restricted Subsidiary; provided that if a transferor in such a transaction
is a Loan Party, then the transferee must be a Loan Party;

(iv) the Borrower or any Subsidiary may transfer, sell and/or pledge Permitted
Receivables Related Assets under Permitted Receivables Facilities (subject to
the limitation that the Attributable Receivables Indebtedness thereunder shall
not exceed an aggregate amount permitted under Section 6.01(h));

(v) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;

(vi) the Borrower and the Restricted Subsidiaries may dispose of property and
assets, including Equity Interests of a Subsidiary, either directly or through a
merger or consolidation, to the extent permitted by clause (c) of this Section;
and

(vii) so long as no Default exists or would result therefrom, a Subsidiary
Guarantor may merge or consolidate with any other Person that is not a
Restricted Subsidiary; provided that (i) such Subsidiary Guarantor shall be the
continuing or surviving entity or (ii) if the Person formed by or surviving any
such merger or consolidation (any such Person, the “Successor Company”) is not
such Subsidiary Guarantor, (A) the Successor Company shall be an entity
organized or existing under the laws of the United States, any state or
commonwealth thereof, the District of Columbia or any territory thereof, (B) the
Successor Company shall expressly assume all the obligations of such Subsidiary
Guarantor under the Subsidiary Guaranty and the other Loan Documents to which
the Subsidiary Guarantor is a party pursuant to a supplement hereto or thereto
in form reasonably satisfactory to the Administrative Agent, and (C) such
Subsidiary Guarantor shall have delivered to the Administrative Agent an
officer’s certificate stating that such merger or consolidation and such
supplement to the Subsidiary Guaranty comply with this Agreement; provided,
further, that if the foregoing are satisfied, the Successor Company will succeed
to, and be substituted for, such Subsidiary Guarantor under this Agreement.

 

82



--------------------------------------------------------------------------------

(b) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Restricted Subsidiaries
on the date of execution of this Agreement and any business reasonably related,
incidental or ancillary thereto or that is a reasonable extension thereof.

(c) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, sell, transfer, lease or otherwise dispose of any of its
property or assets, including any Equity Interests owned by it (it being
understood that the grant or existence of a Lien on any property shall not
constitute a sale, transfer, lease or other disposition of such property),
except:

(i) dispositions or sales of inventory, used, obsolete or surplus equipment and
Permitted Investments in the ordinary course of business;

(ii) as long as no Default exists or would result therefrom, sales, transfers,
leases and other dispositions of property to the Borrower or a Restricted
Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Restricted Subsidiary shall be made in compliance with
Section 6.06;

(iii) any transaction permitted under Section 6.03(a), any Investment permitted
under Section 6.04 or any Restricted Payment permitted under Section 6.07;

(iv) the disposition or sale of accounts receivable pursuant to a Permitted
Receivables Facility permitted by Section 6.01(h);

(v) sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements or
rights of first refusal between the joint venture parties set forth in joint
venture arrangements and similar binding arrangements;

(vi) the lapse or abandonment of intellectual property rights in the ordinary
course of business which, in the reasonable good faith determination of the
Borrower, is not material to the conduct of the business of the Borrower and its
Restricted Subsidiaries taken as a whole;

(vii) dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings;

(viii) any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind in the
ordinary course of business;

 

83



--------------------------------------------------------------------------------

(ix) dispositions of leasehold improvements or leased assets in connection with
the termination of any operating lease;

(x) the unwinding or termination of any Swap Agreements; and

(xi) in addition to the dispositions permitted by the other clauses of this
Section 6.03(c), leases, sales or other dispositions of property, either
directly or through a merger or consolidation, that, together with all other
property of the Borrower and the Restricted Subsidiaries previously disposed of
pursuant to this clause (xi) during the twelve-month period ending with the
month in which any such other disposition occurs (the “Calculation Period”), do
not constitute a Substantial Portion of the property of the Borrower and the
Restricted Subsidiaries; provided that all sales, transfers, leases and other
dispositions of property made pursuant to this clause (xi) shall be made for
fair value and, if the sale, transfer, lease or disposition in question,
involves assets that have a fair value of more than $50,000,000, then at least
75% of the consideration therefor shall be in cash or cash equivalents. The term
“Substantial Portion” means, on any date, property with a net book value that
represents more than 15% of the Consolidated Total Assets as of the last day of
the last month before the start of the applicable Calculation Period.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger or consolidation
with any Person) any Equity Interests, evidences of Indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make any loans or advances to, Guarantee any obligations of, or
make any investment in or capital contribution to, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any Person
or any assets of any other Person constituting a business unit (each an
“Investment”), except:

(a) Permitted Investments;

(b) Permitted Acquisitions and, the Specified Acquisition and the Kosmos
Acquisition;

(c) (i) Investments by the Borrower and its Restricted Subsidiaries existing on
the Effective Date and identified on Schedule 6.04 and (ii) Investments
consisting of any replacement, extensions, modifications or renewal of any such
Investment existing on the Effective Date;

(d) Investments by the Borrower in or to any Restricted Subsidiary and made by
any Restricted Subsidiary in or to the Borrower or any other Restricted
Subsidiary; provided that any Investment made by the Borrower or a Restricted
Subsidiary that is not a Foreign Subsidiary in a Foreign Restricted Subsidiary
must be permitted by Section 6.04(k);

(e) loans and advances to directors, officers, consultants or employees as
payroll advances or for business expenses incurred in the ordinary course of
business or for other purposes so long as the aggregate principal amount of the
loans and advances made for such other purposes does not exceed $1,000,000 at
any one time outstanding;

 

84



--------------------------------------------------------------------------------

(f) contributions of Permitted Receivables Facility Assets and cash deemed
received from proceeds of Permitted Receivables Facility Assets to any
Receivables Entity to the extent required or made pursuant to Permitted
Receivables Facility Documents or to the extent necessary to keep such
Receivables Entity properly capitalized to avoid insolvency or consolidation
with a Loan Party or any of the Subsidiaries;

(g) Guarantees of Indebtedness permitted by Sections 6.01(d), (g) and (p) and
Swap Agreements permitted by Section 6.05;

(h) Investments resulting from the receipt of non-cash consideration permitted
to be received in connection with dispositions of property permitted by
Section 6.03;

(i) advances, guarantees, endorsements for collection or deposit or customary
trade arrangements with customers, suppliers, vendors or distributors in the
ordinary course of business;

(j) lease, utility and other similar deposits in the ordinary course of
business;

(k) any other Investment (other than Permitted Acquisitions) if, at the time of
and immediately after giving effect thereto, (i) no Default has occurred and is
continuing or would arise immediately after giving effect thereto and (ii) the
Borrower and the Restricted Subsidiaries are in compliance, on a pro forma basis
after giving effect to such Investment (and any related incurrence or repayment
of Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms), with the covenants
contained in Section 6.11.

SECTION 6.05 Swap Agreements. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure (including those in respect of Equity
Interests of the Borrower or any of its Restricted Subsidiaries but only if such
Swap Agreements of the type described in this parenthetical can be settled with
the issuance of Equity Interests in the Borrower or will be settled with the net
cash proceeds received by the Borrower from the substantially concurrent issue
or sale of other Equity Interest of the Borrower), and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Restricted Subsidiary.

SECTION 6.06 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Restricted Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its Restricted Subsidiaries
not involving any other Affiliate, (c) any Restricted Payment permitted by
Section 6.07 and (d) transactions contemplated by any Permitted Receivables
Facility Documents.

 

85



--------------------------------------------------------------------------------

SECTION 6.07 Restricted Payments. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Restricted Subsidiaries may declare
and pay dividends ratably with respect to their Equity Interests, (c) the
Borrower and its Restricted Subsidiaries may make Restricted Payments pursuant
to and in accordance with stock option plans or other benefit plans for
management or employees of the Borrower and its Restricted Subsidiaries, (d) any
Receivables Entity may declare and pay dividends or other distributions to the
Borrower or any wholly-owned Subsidiary thereof and (e) the Borrower and its
Restricted Subsidiaries may make any other Restricted Payment so long as (i) no
Default has occurred and is continuing or would arise after giving effect
(including giving effect on a pro forma basis) thereto and (ii) the Borrower and
the Restricted Subsidiaries are in compliance, on a pro forma basis after giving
effect to such Restricted Payment, with the covenants contained in Section 6.11.

SECTION 6.08 Restrictive Agreements. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to holders of its Equity Interests or to make
or repay loans or advances to the Borrower or any other Restricted Subsidiary or
to Guarantee Indebtedness of the Borrower or any other Restricted Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law, regulation or order or by any Loan Document, (ii) the foregoing
shall not apply to restrictions and conditions applicable to the Senior Notes
and existing on the Effective Date or applicable to the other Indebtedness
existing on the date hereof identified on Schedule 6.08 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition; provided that the restrictions applicable
to the Senior Notes may be expanded to specifically restrict the ability of the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets to secure the obligations arising under
this Agreement as long as such Liens are permitted if Senior Notes are secured
equally and ratably with the obligations arising under this Agreement), (iii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of the assets of, or an Equity Interest in, a
Restricted Subsidiary pending such sale, provided such restrictions and
conditions apply only to the assets or Restricted Subsidiary that is to be sold
and such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by (1) any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness or
(2) Liens permitted by Section 6.02 or any document or instrument evidencing or
granting any such Liens if such restrictions or conditions apply only to the
property or assets that are the subject of such Liens, (v) clause (a) of the
foregoing shall not apply to customary provisions in leases, sub-leases,
licenses, sub-licenses and other contracts restricting the assignment thereof,
(vi) the foregoing shall not apply to customary restrictions and conditions
contained in Permitted

 

86



--------------------------------------------------------------------------------

Receivables Facility Documents, (vii) the foregoing shall not apply to
restrictions on cash or other deposits which are permitted to be subject to a
Lien under Section 6.02 or covenants requiring a party to maintain a certain
level of net worth to the extent such covenants are imposed by suppliers under
contracts entered into in the ordinary course of business, (viii) the foregoing
shall not apply to restrictions and conditions set forth in documentation (other
than Subordinated Indebtedness Document) executed in connection with any
Indebtedness permitted by Section 6.01(p)(ii) and incurred after the Effective
Date; provided that (A) the restrictions and conditions set forth therein are
substantially the same as those or less restrictive than those governing this
Agreement and (B) the same shall not prohibit, restrict or impose any condition
upon the ability of the Borrower or any Restricted Subsidiary to create, incur
or permit to exist any Lien upon any of its property or assets to secure the
obligations arising under this Agreement unless such prohibition, restriction or
imposition permits such Liens to the extent such Indebtedness is secured equally
and ratably with the obligations arising under this Agreement; (ix) the
foregoing shall not apply to restrictions and conditions set forth in any
Subordinated Indebtedness Document executed in connection with any such
Indebtedness permitted by Section 6.01(p)(ii) and incurred after the Effective
Date; provided that (A) the restrictions and conditions set forth therein are
substantially the same as those or less restrictive than those governing this
Agreement and (B) the same shall not prohibit, restrict or impose any condition
upon the ability of the Borrower or any Restricted Subsidiary to create, incur
or permit to exist any Lien upon any of its property or assets to secure the
obligations arising under this Agreement, (x) the foregoing shall not apply to
any restrictions and conditions imposed by agreement in effect at the time a
Person becomes a Restricted Subsidiary, so long as such agreement was not
entered into in connection with, or in contemplation of, such Person becoming a
Restricted Subsidiary (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition) and (xi) the foregoing shall not apply to customary provisions in
partnership agreements, limited liability company organizational governance
documents, joint venture agreements, shareholder agreements and other similar
agreements entered into in the ordinary course of business that restrict the
transfer of ownership interests in or assets of such partnership, limited
liability company, joint venture, corporation or similar person.

SECTION 6.09 Subordinated Indebtedness. The Borrower will not, nor will it
permit any Restricted Subsidiary to, directly or indirectly voluntarily prepay,
defease or in substance defease, purchase, redeem, retire or otherwise acquire,
any Subordinated Indebtedness, unless (a) no Event of Default has occurred and
is continuing or would arise immediately after giving pro forma effect thereto
and (b) the Borrower and the Restricted Subsidiaries are in compliance, on a pro
forma basis, with the covenants contained in Section 6.11.

SECTION 6.10 Sale and Leaseback Transactions. The Borrower will not, and will
not permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets that is
made for cash consideration in an amount not less than the cost of such fixed or
capital asset and is consummated within 90 days after the Borrower or such
Restricted Subsidiary acquires or completes the construction of such fixed or
capital asset.

 

87



--------------------------------------------------------------------------------

SECTION 6.11 Financial Covenants.

(a) Maximum Leverage Ratio. The Borrower will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after December 31, 2014, of (i) Consolidated Total Indebtedness as
of the date of determination to (ii) Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Borrower and its Restricted Subsidiaries on a consolidated
basis, to be greater than (A) for each fiscal quarter ending on or prior to
September 30, 2019, 3.50 to 1.00, (B) for each fiscal quarter ending on
December 31, 2019 through June 30, 2020, 4.00 to 1.00, (C) for each fiscal
quarter ending on September 30, 2020 through December 31, 2020, 3.75 to 1.00 and
(D) for each fiscal quarter ending on or after March 31, 2021, 3.50 to 1.00.

(b) Minimum Interest Coverage Ratio. The Borrower will not permit the ratio (the
“Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after December 31, 2014, of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense, in each case for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Borrower and its Restricted Subsidiaries on a consolidated
basis, to be less than 2.50 to 1.00.

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) (i) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise, or (ii) the Borrower shall fail to
pay any reimbursement obligation in respect of any LC Disbursement when and as
the same shall become due and payable, and such failure shall continue
unremedied for one (1) Business Day;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;

(c) any representation, warranty or certification made or deemed made by or on
behalf of the Borrower or any Restricted Subsidiary in or in connection with
this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect (or in the case of any representation or warranty that is
qualified by materiality or reference to Material Adverse Effect, shall prove to
have been incorrect in any respect) when made or deemed made;

 

88



--------------------------------------------------------------------------------

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.01(a), (b) or (c), 5.02, 5.03 (with respect to
the Borrower’s existence) or 5.08 or in Article VI;

(e) the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this
Section 7.01) or any other Loan Document, and such failure shall continue
unremedied for a period of thirty (30) days after written notice thereof from
the Administrative Agent to the Borrower (which written notice will be given at
the request of any Lender);

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
expiration of any applicable grace period);

(g) (i) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof prior to its scheduled maturity;
provided that this clause (i) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness and (ii) any default in the observance or
performance of any of the obligations of the Borrower or any Restricted
Subsidiary under any Swap Agreement that results in the exercise by the
counterparty thereunder of such counterparty’s right to terminate its position
under such Swap Agreement, and the Swap Termination Value owed by the Borrower
or such Restricted Subsidiary as a result of such termination is greater than
$10,000,000;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief with respect to itself or its debts under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

89



--------------------------------------------------------------------------------

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 (to the extent not covered by independent third party
insurance as to which the respective insurer does not dispute coverage) shall be
rendered against the Borrower, any Restricted Subsidiary or any combination
thereof and the same shall remain undischarged for a period of sixty
(60) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Restricted Subsidiary to enforce any such
judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur; or

(n) any material provision of this Agreement or the Subsidiary Guaranty for any
reason ceases to be valid, binding and enforceable in accordance with its terms
(or the Borrower or any Subsidiary Guarantor shall assert the same in writing),
other than the expiration or termination of the Subsidiary Guaranty with respect
to any Subsidiary Guarantor in accordance with its terms;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, and subject to Section 1.06, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Section 7.01, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Obligations accrued hereunder and under
the other Loan Documents, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. Upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity.

 

90



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent and the Lenders (including the
Swingline Lender and the Issuing Bank), and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” as used
herein or in any other Loan Documents (or any similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

91



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without

 

92



--------------------------------------------------------------------------------

reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender shall, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder and in deciding whether or to the extent to which it will continue as
a Lender or assign or otherwise transfer its rights, interests and obligations
hereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 3811 Turtle Creek Blvd., Suite 1100, Dallas,
Texas, 75219, Attention of D. Craig Kesler, Executive Vice President—Finance and
Administration and Chief Financial Officer., (Facsimile No. (214) 432-2110;
Email: ckesler@eaglematerials.com);

(ii) if to the Administrative Agent, the Issuing Bank or the Swingline Lender,
to JPMorgan Chase Bank, N.A. 2200 Ross Avenue, 3rd Floor, Dallas, Texas, 75201,
Attention of Maria RiazAlex Vardaman, (Facsimile No. (214) 965–2044; Email:
maria.s.riazalexander.vardaman @jpmorgan.com), with a copy to JPMorgan Chase
Bank, N.A., Mid Corp Loan and Agency Services Group, 10 South Dearborn Street,
19th Floor, Mailcode: IL1-0010, Chicago, IL 60603, Attention: April Yebd
(Telephone: 312-732-2628; Facsimile: 888-208-7168; Email:
Jpm.agency.servicing.4@jpmchase.com); and

 

93



--------------------------------------------------------------------------------

(iii) if to any other Lender, to it at its address (or facsimile number or email
address) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy for notices and other
communications hereunder by notice to the other parties hereto.

 

94



--------------------------------------------------------------------------------

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available”. The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, the Issuing Bank or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System, except to the
extent the liability of any Agent Party is found in a final non-appealable
judgment of a court of competent jurisdiction to have resulted primarily from
such Agent Party’s gross negligence or willful misconduct. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
this Section 9.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Subject to Sections 2.14(b) and (c) and Eexcept as provided in Section 2.20
with respect to an Increasing Lender Supplement or an Augmenting Lender
Supplement, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or, in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the parties thereto, in each case with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby (except that any amendment or modification of the
financial covenants in this Agreement (or defined terms used in the financial
covenants in this Agreement) shall not constitute a reduction in the rate of
interest or fees for purposes of this

 

95



--------------------------------------------------------------------------------

clause (ii)), (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, (vi) release
all or substantially all of the Subsidiary Guarantors from their obligations
under the Subsidiary Guaranty (other than in accordance with the terms hereof
and the Subsidiary Guaranty), without the written consent of each Lender or,
(vii) modify any provision of Section 2.06(c) regarding cash collateral, or
release any cash collateral provided pursuant to Section 2.06(c) prior to the
expiration or termination of each Letter of Credit, without the consent of each
Lender or (viii) change clause (c) of the definition of “Change in Control” or
waive any Event of Default pursuant to Section 7.01(m) that has occurred
pursuant to clause (c) of the definition of “Change in Control”, without the
written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, the Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be (it being understood that any change to Section 2.21
shall require the consent of the Administrative Agent, the Issuing Bank and the
Swingline Lender). Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption (provided that such Assignment and Assumption shall
not be required to be executed by the Non-Consenting

 

96



--------------------------------------------------------------------------------

Lender) and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and
(ii) the Borrower shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by the Borrower hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.16 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender.

(e) Notwithstanding anything to the contrary herein, the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that, in
each case under this clause (a), legal expenses shall be limited to a single
counsel selected by the Administrative Agent and a single local counsel to the
Administrative Agent in each relevant jurisdiction and a single special counsel
to the Administrative Agent in each relevant specialty (in each case except
allocated costs of in-house counsel) in connection with the foregoing.

(b) The Borrower shall indemnify the Administrative Agent, the Arranger, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use, or the
proposed use, of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a

 

97



--------------------------------------------------------------------------------

demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Borrower or any other Loan Party or its or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available (A) to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to arise from the gross negligence, bad faith,
unlawful conduct or willful misconduct of such Indemnitee, (B) to the extent
that such losses, claims, damages, liabilities or related expenses arise from a
material breach of the obligations of such Indemnitee under the Loan Documents,
as determined in by a final, nonappealable judgment of a court of competent
jurisdiction pursuant to a claim brought by the Borrower, (C) to the extent that
such losses, claims, damages, liabilities or related expenses arise out of, or
in connection with, any proceeding that does not involve an act or omission by
the Borrower or any of its Affiliates and that is brought by an Indemnitee
against any other Indemnitee (other than in its capacity as the Administrative
Agent, Arranger, Co-Syndication Agent, Co-Documentation Agent or bookrunner with
respect to the credit facility evidenced hereby) or (D) with respect to any
settlement of any proceeding if the amount of such settlement was effected
without the Borrower’s consent (which consent shall not be unreasonably
withheld), but if settled with the Borrower’s written consent or if there is a
final judgment for the plaintiff in any such proceeding, the Borrower agrees to
indemnify and hold harmless each Indemnitee from and against any and all losses,
claims, damages, liabilities and expenses by reason of such settlement or
judgment in accordance with this Section 9.03(b). The Borrower shall not,
without the prior written consent of the applicable Indemnitee (which consent
shall not be unreasonably withheld), effect any settlement of any pending or
threatened proceeding in respect of which indemnity could have been sought
hereunder by such Indemnitee unless (x) such settlement includes an
unconditional release of such Indemnitee in form and substance reasonably
satisfactory to such Indemnitee from all liability on claims that are the
subject matter of such proceeding and (y) does not include any statement as to
or any admission of fault, culpability or a failure to act by or on behalf of
such Indemnitee or any injunctive relief or other non-monetary remedy; provided,
further, that all out-of-pocket legal expenses shall be limited to one firm of
counsel for all Indemnitees and if necessary, one firm of local counsel in each
appropriate jurisdiction and one firm of special counsel in each appropriate
specialty, in each case for all Indemnitees (and, in the case of an actual or
perceived conflict of interest where the Indemnitee affected by such conflict
informs the Borrower in writing of such conflict and therefore retains its own
counsel, of one additional firm of counsel for all such affected Indemnitees).
This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims or damages arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage

 

98



--------------------------------------------------------------------------------

(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (it being understood that the
Borrower’s failure to pay any such amount shall not relieve the Borrower of any
default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Bank or the Swingline Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, and each Indemnitee shall
not assert, and hereby waives, and claim against each Loan Party (i) for any
damages arising from the use by unintended recipients of information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems (including the Internet) in connection with the
Loan Documents, or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld, delayed
or conditioned) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
(i) if such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund or (ii) if an Event of Default pursuant to Section 7.01 (a), (b), (h) or
(i) has occurred and is continuing);

 

99



--------------------------------------------------------------------------------

(B) the Administrative Agent (provided that no consent of the Administrative
Agent shall be required if such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund);

(C) the Issuing Bank; and

(D) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default pursuant to
Section 7.01 (a), (b), (h) or (i) has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

100



--------------------------------------------------------------------------------

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing

 

101



--------------------------------------------------------------------------------

and recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07, 2.18(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15, 2.16 or 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the

 

102



--------------------------------------------------------------------------------

United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, email, .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this

 

103



--------------------------------------------------------------------------------

Agreement and the transactions contemplated hereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Subsidiary Guarantor against any of and
all of the Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, and of the United States District
Court for the Southern District of New York sitting in the Borough of Manhattan,
(or if such court lacks subject matter jurisdiction, the Supreme Court of the
State of New York sitting in the Borough of Manhattan), and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State court or,Federal (to the extent permitted by law, in such
Federal) or New York State court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

 

104



--------------------------------------------------------------------------------

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority having jurisdiction over such
Person (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(1) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (2) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating

 

105



--------------------------------------------------------------------------------

to the Borrower and its obligations, (g) with the consent of the Borrower or
(i) to the extent such Information (1) becomes publicly available other than as
a result of a breach of this Section or (2) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower or any of its Affiliates; provided such
source is not known by the receiving party to be bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to Borrower, or (i) to any direct or indirect contractual
counterparty with a Lender or its Affiliates in a Swap Agreement or such
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 9.12); provided that, unless specifically prohibited
by applicable law or court order, each Lender shall notify the Borrower of any
request by any regulatory authority or representative thereof or pursuant to
legal process (other than any such request in connection with any examination of
the financial condition of such Lender by such regulatory authority) for
disclosure of any such nonpublic information prior to disclosure of such
information. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its
Subsidiaries or their respective businesses, other than any such information
that is available to the Administrative Agent, the Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by the Borrower provided that, in
the case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY OR
ON BEHALF OF THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

106



--------------------------------------------------------------------------------

SECTION 9.13 USA PATRIOT Act. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

SECTION 9.14 Releases of Subsidiary Guarantors. (a) A Subsidiary Guarantor shall
automatically be released and discharged in full from its obligations under the
Subsidiary Guaranty upon the consummation of any transaction permitted by this
Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty (i) if such
Subsidiary Guarantor is no longer a Material Subsidiary or (ii) if, as of the
time such Subsidiary Guarantor is released and immediately after giving effect
thereto, the Guarantee of such Subsidiary Guarantor is not required by
Section 5.09(b); provided that the Administrative Agent shall have received a
certificate from a Financial Officer of the Borrower certifying that Borrower
shall promptly take such actions as it is required to take under any (i) Debt
Facility of the Borrower or any Subsidiary Guarantor with an aggregate principal
amount or commitments of $50,000,000 or greater or (ii) any Capital Markets Debt
to cause such Subsidiary Guarantor to be released from its Guarantee, if any, of
such Debt Facility or Capital Markets Debt.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than contingent indemnification
obligations and other Obligations expressly stated to survive such payment and
termination) shall have been paid in full in cash, the Commitments shall have
been terminated or expired and no Letters of Credit shall be outstanding (or, if
outstanding, such Letters of Credit have been cash collateralized or other
arrangements with respect thereto have been made, in each case, on terms
reasonably satisfactory to the Administrative Agent and the Issuing Bank) (such
time, “Facility Termination”), the Subsidiary Guaranty and all obligations
(other than those expressly stated to survive such termination) of each
Subsidiary Guarantor thereunder shall automatically terminate and be released
and discharged in full, all without delivery of any instrument or performance of
any act by any Person.

 

107



--------------------------------------------------------------------------------

SECTION 9.15 Maximum Interest Rate.

(a) No interest rate specified in any Loan Document shall at any time exceed the
Maximum Rate. If at any time the interest rate (the “Contract Rate”) for any
obligation under the Loan Documents shall exceed the Maximum Rate, thereby
causing the interest accruing on such obligation to be limited to the Maximum
Rate, then any subsequent reduction in the Contract Rate for such obligation
shall not reduce the rate of interest on such obligation below the Maximum Rate
until the aggregate amount of interest accrued on such obligation equals the
aggregate amount of interest which would have accrued on such obligation if the
Contract Rate for such obligation had at all times been in effect. As used
herein, the term “Maximum Rate” means, at any time with respect to any Lender,
the maximum rate of nonusurious interest under applicable law that such Lender
may contract for, charge, reserve, or receive. The Maximum Rate shall be
calculated in a manner that takes into account any and all fees, payments, and
other charges contracted for, charged, reserved, or received in connection with
the Loan Documents that constitute interest under applicable law. Each change in
any interest rate provided for herein based upon the Maximum Rate resulting from
a change in the Maximum Rate shall take effect without notice to Borrower at the
time of such change in the Maximum Rate. For purposes of determining the Maximum
Rate under Texas law, the applicable rate ceiling shall be the weekly rate
ceiling described in, and computed in accordance with, Chapter 303 of the Texas
Finance Code.

(b) No provision of any Loan Document shall require the payment or the
collection of interest in excess of the maximum amount permitted by applicable
law. If any excess interest is hereby provided for, or shall be adjudicated to
be so provided, in any Loan Document or otherwise in connection with this loan
transaction, the provisions of this Section shall govern and prevail and neither
Borrower nor the sureties, guarantors, successors, or assigns of Borrower shall
be obligated to pay the excess amount of such interest or any other excess sum
paid for the use, forbearance, or detention of sums loaned pursuant hereto. In
the event any Lender ever receives, or collects, interest in excess of the
maximum lawful amount of interest, such amount which is or would be in excess of
the maximum amount permitted by applicable law shall be applied as a payment and
reduction of the principal of the obligations outstanding hereunder, and, if the
principal of the obligations outstanding hereunder has been paid in full or
would be paid in full by all or part of such application, any remaining excess
shall forthwith be paid to the Borrower. In determining whether or not the
interest contracted for, charged, reserved or received exceeds the Maximum Rate,
Borrower and each Lender shall, to the extent permitted by applicable law,
(a) characterize any non-principal payment as an expense, fee, or premium rather
than as interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread the total amount of interest
contracted for, charged, reserved and received throughout the entire
contemplated term of the obligations outstanding hereunder so that interest for
the entire term does not exceed the Maximum Rate.

SECTION 9.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the

 

108



--------------------------------------------------------------------------------

Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and no Lender or any of its Affiliates
has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

SECTION 9.17 Amendment and Restatement. On the Effective Date (i) this Agreement
renews and extends (and does not release or novate) the Indebtedness and
Obligations outstanding under the Existing Agreement, (ii) the “Commitments” (as
defined in the Existing Credit Agreement) are renewed and replaced by the
Commitments hereunder the Existing Agreement shall be amended and restated in
its entirety to be in the form of this Agreement, and (iii) the “Subsidiary
Guaranty” (as defined in the Existing Credit Agreement), as in effect
immediately prior to the Effective Date (the “Existing Subsidiary Guaranty”),
shall be amended and restated in its entirety to be in the form of the
Subsidiary Guaranty.

SECTION 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:(a) the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

109



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.19 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

[Signature Pages Follow]

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized persons as of the day and
year first above written.

 

EAGLE MATERIALS INC.,

as the Borrower

By  

 

Name:   Title:  

[Signature Page – Credit Agreement]